 
Basin Plan for the Cadiz Valley Groundwater Conservation, Recovery & Storage
Project
 



Groundwater Management, Monitoring,
and
Mitigation Plan


For


The Cadiz Valley Groundwater Conservation,
Recovery and Storage Project1














September 2012
 
 

 
TABLE OF CONTENTS


Page
 



 
CHAPTER 1INTRODUCTION AND BACKGROUND6

 
 
1.1
The Cadiz Valley Water Conservation, Recovery, and Storage Project6

 
 
1.2
Overview of the Management Plan 
9

 
 
1.3
The Project Area 
12

 
 
1.4
The Parties 
14

 
 
1.4.1
Santa Margarita Water District 
14

 
 
1.4.2
Cadiz Inc 
15

 
 
1.4.3
County of San Bernardino 
15

 
 
1.4.4
Fenner Valley Mutual Water Company 
16

 
 
1.4.5
Other Anticipated Project Participants 
17

 
 
1.5
Project Description 
18

 
 
1.5.1
Phase I 
18

 
 
1.5.2
Phase II 
18

 
 
1.6
Project Objectives 
19

 
 
1.7
Existing Groundwater Management 
19

 
 
1.8
Purpose and Scope of Management Plan 
21

 
 
CHAPTER 2DESCRIPTION AND CHARACTERISTICS OF GROUNDWATER BASINS AND PRESENT
USES22

 
 
2.1
Geologic Setting 
22

 
 
2.2
Surface Water Resources 
23

 
 
2.3
Natural Recharge 
23

 
 
2.4
Hydrogeology 
25

 
 
2.5
Groundwater Storage 
26

 
 
2.6
Groundwater Quality 
29

 
 
2.7
Present Groundwater Production and Uses 
33

 
 
CHAPTER 3GROUNDWATER CONSERVATION33

 
 
CHAPTER 4ASSESSMENTS OF POTENTIAL SIGNIFICANT ADVERSE IMPACTS TO CRITICAL
RESOURCES IN OR ADJACENT TO THE PROJECT AREA35

 
 
4.1
Potential Significant Adverse Impacts to Critical Resources Related to Basin
Aquifers 
35

 
 
4.1.1
Water Resources Modeling 
36

 
 
4.1.2
Application of Water Resources Models 
38

 
 
4.2
Potential Significant Adverse Impacts to Critical Resources: Springs Within the
Fenner Watershed 
56

 
 
4.3
Potential Significant Adverse Impacts to Critical Resources: Brine Resources at
Bristol and Cadiz Dry Lakes 
58

 
 
4.4
Potential Significant Adverse Impacts to Critical Resources: Air Quality 
58

 
 
4.5
Potential Significant Adverse Impacts to Critical Resources: Project Area
Vegetation 
60

 
 
4.6
Potential Significant Adverse Impacts to Critical Resources: the Colorado River
and its Tributary Sources of Water 
61

 
 
CHAPTER 5MONITORING NETWORK62

 
 
5.1
Springs (Feature 1) 
65

 
 
5.2
Observation Wells (Feature 2) 
68

 
 
5.3
Proposed Observation Well Clusters in Project Vicinity (Feature 3) 
69

 
 
5.4
Project Production Wells (Feature 4) 
69

 
 
5.4.1
Existing Cadiz Agricultural Wells 
70

 
 
5.4.2
New Production Wells 
70

 
 
5.5
Land Surface Monitoring (Feature 5) 
72

 
 
5.6
Extensometers (Feature 6) 
72

 
 
5.7
Flowmeter Surveys (Feature 7) 
72

 
 
5.8
Proposed Observation Well Clusters At Bristol Dry Lake (Feature 8)73

 
 
5.9
Proposed Observation Well Clusters At Cadiz Dry Lake (Feature 9) 
75

 
 
5.10
Gamma Ray/Dual Induction Logging (Feature 10) 
75

 
 
5.11
Weather Stations (Feature 11) 
75

 
 
5.12
Air Quality Monitoring (Feature 12) 
76

 
 
5.12.1
Monitoring at Bristol and Cadiz Dry Lakes 
76

 
 
5.13
Project Area Vegetation (Feature 13) 
77

 
 
CHAPTER 6MONITORING AND MITIGATION OF SIGNIFICANT ADVERSE IMPACTS TO CRITICAL
RESOURCES (ACTION CRITERIA, DECISION-MAKING PROCESS AND CORRECTIVE MEASURES)

 
 
6.1
Decision-Making Process 
78

 
 
6.2
Third-Party Wells 
81

 
 
6.2.1
Action Criteria 
81

 
 
6.2.2
Decision-Making Process 
82

 
 
6.2.3
Corrective Measures 
82

 
 
6.3
Land Subsidence 
84

 
 
6.3.1
Action Criteria 
84

 
 
6.3.2
Decision-Making Process 
84

 
 
6.3.3
Criteria for Subsequent Review of Subsidence and Overdraft 
85

 
 
6.3.4
Corrective Measures 
86

 
 
6.4
Induced Flow of Lower-Quality Water from Bristol and Cadiz Dry Lakes 
86

 
 
6.4.1
Monitoring 
86

 
 
6.4.2
Action Criteria 
87

 
 
6.4.3
Decision-Making Process 
87

 
 
6.4.4
Corrective Measures 
88

 
 
6.5
Brine Resources Underlying Bristol and Cadiz Dry Lakes 
88

 
 
6.5.1
Action Criteria 
88

 
 
6.5.2
Decision-Making Process 
89

 
 
6.5.3
Corrective Measures 
90

 
 
6.6
Adjacent Basins, Including The Colorado River and its Tributary Sources of
Water 
91

 
 
6.6.1
Monitoring 
91

 
 
6.7
Springs 
91

 
 
6.7.1
Monitoring 
92

 
 
6.7.2
Action Criteria 
92

 
 
6.7.3
Decision-Making Process 
92

 
 
6.7.4
Corrective Measures 
93

 
 
6.8
Air Quality 
93

 
 
6.8.1
Monitoring 
94

 
 
6.8.2
Action Criteria 
94

 
 
6.8.3
Decision-Making Process 
95

 
 
6.8.4
Corrective Measures 
95

 
 
6.9
Management of Groundwater Floor 
95

 
 
6.9.1
Groundwater Management Level 
95

 
 
6.9.2
Monitoring 
96

 
 
6.9.3
Adaptive Management 
96

 
 
6.9.4
Action Criteria 
97

 
 
6.9.5
Decision-Making Process 
97

 
 
6.9.6
Corrective Measures 
98

 
 
6.10
Project Area Vegetation 
98

 
 
6.10.1
Monitoring 
98

 
 
6.10.2
Action Criteria 
98

 
 
6.10.3
Decision-Making Process 
98

 
 
6.10.4
Corrective Measures 
99

 
 
CHAPTER 7CLOSURE PLAN AND POST-OPERATIONAL REPORTING

 
 
7.1
Closure Plan Approval 
99

 
 
7.2
Closure Criteria 
100

 
 
CHAPTER 8PROJECT OVERSIGHT, MANAGEMENT, AND ENFORCEMENT

 
 
8.1
Technical Review Panel 
101

 
 
8.1.1
Members 
101

 
 
8.1.2
Responsibilities 
101

 
 
8.1.3
TRP Convening, Determinations, and Reporting 
103

 
 
8.2
Oversight and Enforcement by The County 
103

 
 
8.3
Dispute Resolution 
105

 
 
CHAPTER 9MONITORING AND REPORTING

 
 
9.1
Project Data Monitoring 
105

 
 
9.2
Project Reports 
106

 
 
9.2.1
Annual Reports 
106

 
 
9.2.2
Five-Year Reports 
107

 
 
9.2.3
Report Preparation Process 
109




 
Figures
 
Figure 1-1
 
Figure 1-2
 
Figure 1-3
 
Figure 1-4
 
Figure 2-1
 
Figure 2-2
 
Figure 2-3
 
Figure 4-1 
 
Figure 4-2 
 
Figure 4-3 
 
Figure 4-4 
 
Figure 4-5 
 
Figure 4-6 
 
Figure 4-7 
 
Figure 4-8 
 
Figure 5-1 
 
Figure 5-2 
 
Figure 5-3 
 
Figure 5-4 
 
Figure 5-5 
 


 
 
Tables
 
Table 2-1
 
Table 2-2 
 
Table 2-3 
 
Table 3-1 
 
Table 4-1 
 
Table 4-2 
 
Table 4-3 
 
Table 4-4 
 
Table 4-5 
 
Table 4-6 
 
Table 5-1 
 
Table 5-2 
 
Table 6-1 
 

Groundwater Management, Monitoring, and Mitigation Plan
For the Cadiz Valley Groundwater Conservation, Recovery, and Storage Project


EXECUTIVE SUMMARY
 
The fundamental purpose of the Cadiz Valley Groundwater Conservation, Recovery,
and Storage Project (Project) is to conserve and recover substantial quantities
of groundwater that in the absence of the Project would otherwise
evaporate.  The Project is a 50-year groundwater recovery, conservation and
conjunctive use storage project located within the collective Fenner, Orange
Blossom Wash, Bristol and Cadiz Watersheds in the Eastern Mojave Desert.  It
will provide reliable water supply to the Santa Margarita Water District (SMWD)
and other participating water agencies.  Phase I of the Project provides for the
initial extraction of groundwater in amounts not to exceed an annual average of
up to 50,000 acre-feet per year (afy)2 from a wellfield in the area within and
south/southwest of the Fenner Gap.  Phase II of the Project, if proposed and
implemented, would use available aquifer capacity to operate a one million
acre-feet groundwater storage bank to facilitate the storage and recovery of
imported water over the Project’s 50-year term.  Phase II is not proposed at
this time and will be subject to subsequent environmental and regulatory
review.  The full term of the Project’s operation, including Phase I and Phase
II, shall be limited to 50 years.
 
This Groundwater Management, Monitoring, and Mitigation Plan (Management Plan)
will govern the operation and management of the Project by Fenner Valley Mutual
Water Company (FVMWC) through a joint powers agreement initially between FVMWC
and SMWD.  The Management Plan is prepared to comply with the County of San
Bernardino's (County) Desert Groundwater Management Ordinance (Ordinance) as an
excluded Project under the exclusion provisions set forth in Article 5, Section
33.06552 of the County Code.  As part of its compliance with the exclusion
provisions of the Ordinance, SMWD, FVMWC, Cadiz Inc. (Cadiz), and the County
approved a May 2012 Memorandum of Understanding (MOU).
 
The Management Plan requires monitoring of aquifer health and safe yield,
groundwater levels and rates of decline, groundwater quality, subsidence,
surface vegetation, air quality, third-party wells and springs, and corrective
measures to address potential significant adverse impacts to critical resources3
and Undesirable Results4 attributable to the Project.  The Management Plan sets
forth the plan of action to optimally manage groundwater resources and monitor
and mitigate physical effects of the Project, and it ensures that Project
operations will be conducted without significant adverse impacts to critical
resources and Undesirable Results attributable to the Project.
 
During operations, the initial extraction of an annual average of up to 50,000
afy is designed to capture annual native recharge plus groundwater in storage
that is migrating toward the Bristol and Cadiz Dry Lakes.  Additional
extractions above annual native recharge are planned for the purpose of
strategically lowering groundwater levels in the vicinity of the Project
wellfield to realize two essential Project benefits that are not available under
existing conditions.  First, the lowering of groundwater levels will cause
existing groundwater gradients to reverse so that the Project will retrieve
substantial quantities of potable groundwater located to the south and east of
the wellfield that would otherwise flow into the saline groundwater underlying
the Dry Lakes and evaporate.  Lowered groundwater levels at the end of pumping
will further slow the loss of groundwater to evaporation at the Dry Lakes until
these lowered groundwater levels recover as a result of natural recharge and
restore the hydraulic gradient such that losses to evaporation return to
pre-Project levels.  Second, the managed lowering of groundwater levels will
also establish dewatered space within the aquifer to facilitate the storage and
recovery of imported water during the potential Phase II of the Project.
 
The Management Plan is designed to avoid significant adverse impacts and
Undesirable Results to the critical resources within the region, including the
following:
 
·  
Groundwater aquifers tapped by the Project;

 
·  
Local springs within the Fenner Watershed;

 
·  
Brine resources of Bristol and Cadiz Dry Lakes;

 
·  
Air quality in the Mojave Desert region;

 
·  
Vegetation in the Mojave Desert region; and

 
·  
Adjacent areas, including the Colorado River and its tributary sources of water.

 
By definition, the Project intends to implement a managed drawdown in water
levels to achieve specific conservation objectives.  This Management Plan is
designed to prevent significant adverse impacts to critical resources and
Undesirable Results traditionally associated with groundwater pumping by
collecting data and determining if observed changes in groundwater levels,
groundwater quality, and land subsidence are consistent with changes projected
in groundwater modeling of Project impacts as described in this Management Plan
and references cited herein.  If there are deviations from the groundwater
modeling projections of Project impacts, those deviations will prompt further
investigation and assessment under this Management Plan, and if necessary,
implementation of corrective measures so as to avoid potential adverse impacts
to critical resources and Undesirable Results.  The Project approval is limited
to a defined period of operations (50 years).5
 
The Management Plan incorporates a comprehensive network of monitoring features
and data collection facilities, which include:
 
·  
Local springs;

 
·  
Observation wells at various locations, several of which will be clustered wells
with depth-discrete screened intervals;

 
·  
Project production wells;

 
·  
Land survey benchmarks and extensometers;

 
·  
Downhole flowmeter surveys;

 
·  
Gamma-ray and dual induction electric logs;

 
·  
Nephelometers for dust monitoring; and

 
·  
Weather stations.

 
The Management Plan establishes a process for scientific review of the
observations and data obtained from monitoring features and facilities, and sets
forth action criteria, and if appropriate, corrective measures to be taken if an
action criterion is or may be triggered.  The Management Plan has taken a
conservative approach in its action criteria and potential corrective measures
in the following areas:
 
·  
Local springs;

 
·  
Third-party wells;

 
·  
Land subsidence;

 
·  
Induced flow of lower-quality water from Bristol and Cadiz Dry Lakes;

 
·  
Brine resources underlying Bristol and Cadiz Dry Lakes;

 
·  
Air quality;

 
·  
Project area vegetation; and

 
·  
Adjacent groundwater basins, including the Colorado River and its tributary
sources of water.

 
This Management Plan includes measures that are also required by the California
Environmental Quality Act (CEQA) as mitigation for potential Project impacts, as
well as additional Project design features to monitor and verify Project
operations and predicted effects and confirm protection of critical
resources.  These additional Project design features are not required under CEQA
but, for the avoidance of doubt and to satisfy the County’s Ordinance, they have
been included to provide a comprehensive monitoring program for the groundwater
basin and all critical resources within the watershed.
 
The Project will be carried out as a public-private partnership between SMWD and
Cadiz.  While the lands and water rights to be used for the Project are owned by
Cadiz, SMWD will be responsible for management and control of Project operations
and will act as the approving authority for the design and construction of the
Project.  The Project will be operated by FVMWC (all the memberships of which
will be owned by SMWD and the other Project participants) under the management
and supervision of SMWD through a Joint Powers Authority (JPA) formed initially
between FVMWC and SMWD.  Through the JPA, FVMWC and SMWD will lease to own all
Project facilities and control and operate the Project during its entire
duration.  As a mutual water company, FVMWC will be controlled by the Project
participants, with SMWD being the lead participant, during both the Project
development and operations periods.  While SMWD and FVMWC will carry out the
Project through the JPA, this Management Plan sets forth how the County will
participate in the Project to ensure that groundwater resources within the
County’s jurisdiction are appropriately managed.
 
As set forth in the MOU, compliance with this Management Plan shall be overseen
and enforced by the County.  SMWD is the Project’s Lead Agency with
responsibility for mitigation of Project impacts pursuant to the Project’s EIR
and Public Resources Code section 21081.6.  SMWD shall enforce, as a condition
of Project approval, the implementation of all adopted mitigation measures,
including those measures which correspond to provisions of the Management
Plan.  In recognition of the County’s regulatory role in enforcing the Desert
Groundwater Management Ordinance, SMWD shall share with the County enforcement
responsibilities with regard to those impact areas and mitigations in the EIR’s
Mitigation Monitoring and Reporting Program (MMRP) that fall within the County’s
jurisdiction pursuant to the MOU and Ordinance.  SMWD will, pursuant to CEQA
Guideline section 15097(a), delegate the reporting and monitoring
responsibilities for those mitigation measures to the County.  SMWD shall be
responsible for reviewing and considering the County’s on-going determination of
compliance with those mitigation measures, which are also provisions of this
Management Plan, in assessing compliance with the MMRP and with conditions of
Project approval.  A Technical Review Panel (TRP) will be created to assist in
evaluating monitoring protocols and methods of data collection and processing,
water quality, the rate of decline in the groundwater elevations, monitoring the
level of the water table in the Cadiz well-field in relation to an established
safe floor, and the Project’s potential to cause Undesirable Results, as defined
in the MOU.  The TRP may make recommendations to the County or the County may
request recommendations from the TRP that require additional monitoring,
mitigation, and modification to Project operations as set forth in Chapter 8.
 
SMWD as lead agency and the County, pursuant to Paragraph 3(d) of the 2012 MOU,
will retain full authority and discretion to modify Project operations
(including but not limited to the institution of corrective actions or the
curtailment or cessation of Project-related groundwater pumping) as necessary to
avoid Overdraft or Undesirable Results as such terms are defined in the MOU.
This Management Plan and the work to be performed and liabilities that may be
incurred under this Management Plan create no vested rights, express or implied,
in Cadiz, SMWD, or any other party to produce groundwater from the Project at a
quantity or rate of pumping that results in Overdraft as the term is defined in
the MOU and the County shall not be liable for damages to Cadiz, SMWD, or any
other party resulting from its enforcement of the terms and conditions of this
Management Plan.
 
The Management Plan requires that all technical data be made available to the
public in the form of annual reports reviewed and maintained by the County, and
it also calls for periodic water resources model refinements and incremental
five-year projections of the physical impacts of Project operations to be set
forth in periodic reports, together with any recommendations for Project
improvements.
 
CHAPTER 1
INTRODUCTION AND BACKGROUND
 
1.1  
The Cadiz Valley Water Conservation, Recovery, and Storage Project

 
This Groundwater Management, Monitoring and Mitigation Plan (Management Plan) is
an integral part of the oversight of the Cadiz Valley Groundwater Conservation,
Recovery, and Storage Project (Project).  The Project is a water conservation
supply and potential conjunctive use storage project undertaken by SMWD, in
collaboration with Cadiz, that would make optimal use of the groundwater
resources within the collective Fenner, Orange Blossom Wash, Bristol, and Cadiz
Watersheds in the Eastern Mojave Desert, without displacing other beneficial
uses (see Figure 1-1).  The Project will develop a new water supply from the
surplus waters of the Watersheds and enable the use of groundwater storage for
future banking with participating water agencies as described herein.
 
Exhibit 10.2 - Figure 1-1 [figure1-1.jpg]
 


The first phase of the Project, which is referred to herein as the “Conservation
Component,” would extract and convey groundwater at an initial average rate of
up to 50,000 acre-feet per year (afy) from a wellfield in the area within and
south/southwest of Fenner Gap via pipeline to the Colorado River Aqueduct
(CRA).  The 50,000 afy of extraction will make use of the long-term average
annual natural recharge from the Fenner and Orange Blossom Wash
Watersheds.  Groundwater extraction will strategically lower groundwater levels
within the immediate vicinity of the Project wellfield to intercept natural
recharge and retrieve groundwater already held in storage beneath and
downgradient of the wellfield before it can evaporate from the Dry Lakes, as
discussed below.
 
The potential second phase of the Project, the Imported Water Storage Project,
would involve managing the groundwater basin conjunctively by importing water
during times of surplus, storing it in the basin, and recovering the stored
water to meet drought, emergency, or other demands.  The dewatered storage
created by extracting more than the annual natural recharge in Phase I would
create storage space facilitating a conjunctive use project to store surplus
imported surface water when available to be recovered when needed.  Imported
water for storage would be conveyed to the Fenner Gap area by pipeline from the
CRA and, potentially, an interconnection of the California Aqueduct to the
Project through a converted natural gas pipeline.  The water would be recharged
into the groundwater basin via spreading basins constructed within or just north
of the Fenner Gap.
 
Under the Imported Water Storage Component of the Project, up to 1 million
acre-feet of dewatered capacity would be managed and made available for
groundwater banking.
 
A conceptual model of the Project is shown in Figure 1-2.
Exhibit 10.2 - Figure 1-2 [figure1-2.jpg]
 

 
Proposed monitoring in this Management Plan only addresses Phase I of the Cadiz
Valley Groundwater Conservation, Recovery, and Storage Project.  The potential
storage and recovery of up to one million acre-feet of imported water was
previously analyzed in 2000-2002 by the United States Bureau of Land Management
in connection with its grant of a right-of-way for a project then proposed by
the Metropolitan Water District of Southern California.  This Management Plan
will be updated and revised prior to any implementation of Phase II in order to
integrate additional monitoring and mitigation requirements that may result from
additional CEQA analysis and review associated with the proposed conjunctive use
operations taking into account variables such as the identity of Phase II
Project participants, the source of supply, volumes, and timing of deliveries.
 
1.2  
Overview of the Management Plan

 
This Management Plan governs water extraction for the Project and is designed to
ensure that Project operations and future irrigation under the Cadiz
agricultural development will be conducted without significant adverse impacts
to critical resources.  While Cadiz may continue production of groundwater to
irrigate agriculture within the Project area, such agricultural irrigation will
be commensurately phased out as Project production increases in order to ensure
that the initial average annual extraction rate of 50,000 afy is not
exceeded.  Under no circumstance shall combined Project production and the Cadiz
agricultural operations exceed the average rate of 50,000 afy as measured over
any 10-year period.
 
This Management Plan is designed to prevent significant adverse impacts to
critical resources and to avoid Undesirable Results by collecting data and
determining if observed changes in groundwater levels, groundwater quality, and
land subsidence are consistent with changes projected in groundwater modeling,
as described in this Management Plan and references cited herein.  Critical
resources identified in this Management Plan are as follows:
 
·  
The basin aquifers tapped by the Project;

 
·  
Springs within the Fenner Watershed, including springs of the Mojave National
Preserve and BLM-managed lands;

 
·  
Brine resources of Bristol and Cadiz Dry Lakes;

 
·  
Air quality in the Mojave Desert region;

 
·  
Project area vegetation; and

 
·  
Adjacent groundwater basins, including the Colorado River and its tributary
sources of water.6

 
This Management Plan establishes a comprehensive network of monitoring and data
collection facilities combined with procedures for comprehensive scientific
review of all actions and decisions.  The Management Plan includes action
criteria prior to the occurrence of adverse impacts on critical resources
resulting from Project operations.  Implementation of specific corrective
actions are meant to ensure that the adverse effects to critical resources are
avoided or reduced to below specific objective standards designed to safeguard
the critical resources.  For example, third-party well owners can participate in
a monitoring program that will trigger corrective action (e.g., provision of
replacement water) if static groundwater levels in their wells drop due to
Project operations.  Third-party well owners not participating in the monitoring
program can trigger corrective action by providing a written complaint to
FVMWC.  See Chapter 6 for full details of the action criteria and corrective
measures.  For several critical resources, including local springs, air quality,
and the groundwater resources of neighboring basins, the Management Plan
provides for monitoring of such critical resources even though technical
research and available scientific data demonstrate that the Project is not
anticipated to impact these critical resources.  The monitoring is being
undertaken to comport with the County’s Ordinance and the recommendations of the
Groundwater Stewardship Committee, a multi-disciplinary panel of earth science
and water professionals assembled by Cadiz and SMWD to provide advice and
comment on the Project (see Appendix A Groundwater Stewardship Committee,
Current Summary of Findings and Recommendations, Cadiz Valley Groundwater
Conservation, Recovery, and Storage Project).
 
This Management Plan mandates specific action criteria (triggering levels) for
impacts to critical resources and specified responses if an action criterion is
reached.  It establishes a defined process for scientific and objective review
of groundwater management and a decision-making process to protect critical
resources.  Refinements to this Management Plan may occur during the life of the
Project as more data and understanding becomes available.  Such refinements will
be developed in consultation with the TRP and subject to County and SMWD review
and approval.  Management Plan reports will be of public record.  This
Management Plan is intended to comply with the County's Guidelines for
Preparation of a Groundwater Monitoring Plan and its Desert Groundwater
Ordinance, which provides, in part, that installation of groundwater extraction
wells may be excluded from the Ordinance’s permitting provisions if the Project
is subject to an enforceable agreement with the County and will be managed
consistent with a County-approved groundwater management plan (San Bernardino
County Code §33.06552).
 
The Project will be comprised of three time periods: a pre-operational period,
an operational period of 50 years, and a post-operational/closure period that
will span a minimum of 10 years, subject to review by the TRP, FVMWC, SMWD, and
the County and as necessary to address any potential effects of the Project
during the post-operational period.  The pre-operational phase will commence
upon start of construction and will last a minimum of 12 months.  Cadiz will
complete and deliver all needed permits for monitoring facilities prior to the
pre-operational phase.  Cadiz will construct all facilities that are agreed to
in this Management Plan and for which permits have been received.
 
This Management Plan and the MOU are not subject to extension by the
parties.  At the end of the Project’s operational life, however, Cadiz, FVMWC,
and SMWD may seek a new authorization from the County for the extraction and
conveyance of groundwater from the aquifer.  Any new authorization will be
subject to County review and approval and further environmental review, as well
as new agreement(s) and a new groundwater management plan.  The quantity of
recoverable groundwater that might be available at that time would have to be
re-evaluated based on operational and other data on the rates of recharge, safe
yield of the aquifer, and appropriate groundwater levels.
 
1.3  
The Project Area

 
The Project area is located in the eastern Mojave Desert of San Bernardino
County, California approximately 200 miles east of Los Angeles, 60 miles
southwest of Needles, and 40 miles northeast of Twentynine Palms.  The Project
wellfield is located within and south/southwest of the Fenner Gap which is
centered between the Marble and Ship Mountains east of Cadiz.
 
The Project area can be divided into four areas for discussion purposes.  The
first and largest is the area encompassed by the totality of Bristol, Cadiz, and
Fenner Watersheds as shown in Figure 1-3 and referred to herein as the “larger
watershed area.”  Orange Blossom Wash is within the Bristol Watershed.  The
second area is the region beyond the larger watershed area which includes
adjacent areas that are tributary to the Colorado River, such as the Piute
Watershed.  This second area is referred to herein as “adjacent regions.”  All
precipitation within the larger watershed area that infiltrates to the
groundwater table or runs off as surface flow, ultimately discharges to Bristol
or Cadiz Dry Lakes.  Groundwater flow from the Fenner Watershed converges and
flows through Fenner Gap ultimately making its way to Bristol and Cadiz Dry
Lakes.  Similarly, groundwater flow in the Orange Blossom Wash area moves
downgradient to Bristol Dry Lake.  The third area is the freshwater zone located
between the Fenner Gap and Bristol Dry Lake, as mapped by Shafer (1964), and is
referred to herein as the northern Bristol/Cadiz Sub Basin (Figure 1-3).  The
fourth area is the area of the proposed wellfield, which is in the vicinity of
the Fenner Gap and referred to herein as the wellfield area (Figure 1-3).
 
The total area of the Bristol (which includes Orange Blossom Wash), Cadiz, and
Fenner Watersheds is approximately 2,320 square miles.  The Bristol Watershed is
approximately 640 square miles, the Cadiz Watershed is 590 square miles, and the
Fenner Watershed is approximately 1,090 square miles.
 
These Watersheds are considered to be a single closed drainage system because
all surface and groundwater drains to central lowland areas of the Bristol and
Cadiz Dry Lakes.  The Bristol, Cadiz, and Fenner Watersheds are separated from
the surrounding watersheds within the adjacent regions by topographic divides
(generally mountain ranges).
 
Exhibit 10.2 - Figure 1-3 [figure1-3.jpg]

 
A map of key current and future Project facilities is shown in Figure 1-4.
 
Exhibit 10.2 - Figure 1-4 [figure1-4.jpg]

1.4  
The Parties

 
The Project and the Management Plan are the joint efforts of SMWD, Cadiz, FVMWC,
and the County in accordance with the County’s Guidelines for Preparation of a
Groundwater Monitoring Plan.
 
1.4.1 Santa Margarita Water District
 
SMWD was initially formed in 1964 by landowners seeking a reliable water supply,
and it has grown into the second largest retail water agency in Orange
County.  It supplies clean, affordable, reliable water and wastewater services
to over 155,000 residents and businesses in Mission Viejo, Rancho Santa
Margarita, and the unincorporated areas of Coto de Caza, Las Flores, Ladera
Ranch, and Talega.  When implemented, the Project will diversify SMWD’s water
portfolio and help drought-proof the District to ensure its water demands are
met regardless of variability in State Water Project supplies.  As part of a
public-private partnership with Cadiz Inc., SMWD will be the public agency
carrying out the Project and will also be the public agency with the greatest
responsibility for supervising the Project.  Specifically, SMWD will carry out
and supervise the Project through its participation in a Joint Powers Authority
with FVMWC and through its role as a shareholder in FVMWC.  SMWD will be
responsible for management and control of Project operations and will act as the
approving authority for the design and construction of the Project.  SMWD
(through the JPA), FVMWC, and SMWD will lease-to-own all Project facilities and
control and operate the Project during its entire duration.  Accordingly, SMWD
is the agency most responsible for carrying out the Project.
 
As the Lead Agency for the Project’s California Environmental Quality Act (CEQA,
Cal. Pub. Res. Code §§ 21000 et seq.) review process, SMWD is responsible for
evaluating the Project’s alternatives, environmental impacts, and potential
mitigation measures.  A draft of the Management Plan was included as an appendix
to the EIR for the Project, and its provisions were evaluated in the EIR.  Prior
to approval of the Management Plan, SMWD as the lead agency and the County as a
responsible agency will be required to determine whether the Project, including
the Management Plan, were adequately evaluated in the EIR and to make any
required findings under CEQA.
 
SMWD shall enforce the implementation of all adopted mitigation measures,
including those measures which correspond to provisions of the Management Plan,
as conditions of Project approval.  SMWD will, pursuant to CEQA Guideline
section 15097(a), delegate to the County the reporting and monitoring
responsibilities for those mitigation measures and conditions of approval that
are subject to County jurisdiction under its Ordinance and the MOU.  SMWD shall
review and consider the County’s on-going determination of compliance with those
mitigation measures which are also provisions of the Management Plan in
assessing compliance with the Mitigation Monitoring and Reporting Program and
with the conditions of Project approval.
 
1.4.2 Cadiz Inc.
 
Founded in 1983, Cadiz Inc. (Cadiz) is a renewable resources company based in
Los Angeles.  Using integrated satellite imagery and geological, geophysical,
and geochemical survey methods, the company has identified and acquired 34,000
acres of land in Cadiz Valley situated over a large, naturally recharging
basin.  Cadiz's goal is for this basin to provide a high-quality, reliable water
supply to Southern Californians, as well as much-needed underground storage for
surplus water, all without causing material adverse impacts to the local
environment.
 
1.4.3 County of San Bernardino
 
The proposed Project lies within the unincorporated desert area of eastern San
Bernardino County, where groundwater production is regulated under the County’s
Desert Groundwater Management Ordinance (Ordinance) (San Bernardino Code §§
33.06551 et seq.).  A project may qualify for exclusion from the Ordinance’s
permitting procedures where the operator has developed a groundwater management,
monitoring and mitigation plan approved by the County that is consistent with
guidelines developed by the County7 and the County and the operator have
executed a memorandum of understanding that complies with the provisions of the
Ordinance (San Bernardino Code §33.06552(b)(1)).  This Management Plan and the
MOU amongst FVMWC, SMWD, the County, and Cadiz together are designed to serve as
the Project’s compliance with the County Groundwater Management Ordinance and
ensure the Project is operated to avoid significant adverse impacts to critical
resources and Undesirable Results.  Because approval of the Management Plan is
necessary to qualify the Project for exclusion from the Ordinance and is a
discretionary action, Santa Bernardino County's decision is subject to CEQA and
the County is acting as a responsible agency.
 
1.4.4 Fenner Valley Mutual Water Company
 
FVMWC is a California mutual water company formed for the purpose of delivering
water from the Project to its members at cost under the supervision of
SMWD.  Outstanding membership shares are available for issuance to Project
participants, including SMWD.  Cadiz will not own shares in FVMWC.  FVMWC
intends to contract with public agencies, including SMWD, for the purpose of
forming a JPA (see California Government Code, § 6525).  In the formation of
this JPA, SMWD will be the designated agency in the joint powers agreement
pursuant to Government Code section 6509.  The Project will be operated by FVMWC
(all memberships of which will be owned by SMWD and other Project participants)
under the management and supervision of SMWD through a joint powers agreement
between FVMWC and SMWD.  FVMWC will lease all Project facilities and control and
operate the Project during its entire duration.  As a mutual water company,
FVMWC will be controlled by the Project participants, with SMWD being the lead
participant, during both the Project development and operations
periods.  Pursuant to this Management Plan, FVMWC shall assess technical data
and responsive actions, propose refinements to the Management Plan, and
corrective measures regarding compliance with the provisions of the Management
Plan, and prepare and submit various annual and periodic technical reports, all
in consultation with SMWD and the TRP and subject to the oversight of the
County, as specified further in Chapters 6, 7, 8, and 9.
 
1.4.5 Other Anticipated Project Participants
 
In addition to the three Project parties listed above, other water service
providers and additional users are expected to participate in the
Project.  These participants include:
 
·  
Three Valleys Municipal Water District, which serves 133 square miles in Los
Angeles County, California and includes Azusa, City of Industry, Covina,
Claremont, Diamond Bar, Glendora, Hacienda Heights, La Puente, La Verne, Pomona,
Rowland Heights, San Dimas, Walnut, and West Covina.

 
·  
Golden State Water Company, which provides service to three water service
regions across 10 California counties.  Region I consists of 7 customer service
areas in northern and central California and Ventura County; Region II consists
of 4 customer service areas located in Los Angeles and Orange County; and Region
III consists of 10 customer service areas in eastern Los Angeles County and in
Orange, San Bernardino, and Imperial Counties.

 
·  
Suburban Water Systems, which serves an area covering approximately 42 square
miles, including all or portions of Glendora, Covina, West Covina, La Puente,
Hacienda Heights, City of Industry, Whittier, La Mirada, La Habra, Buena Park,
and unincorporated portions of California's Los Angeles and Orange Counties.

 
·  
Jurupa Community Services District (JCSD), which provides potable water, sewer,
and street lighting services to over 101,000 people located throughout 48 square
miles in the Jurupa area of Riverside County.  JCSD serves unincorporated areas
of Riverside County as well as the communities of Jurupa Valley and Eastvale.

 
·  
California Water Service Company (Cal Water) distributes and sells water to 1.7
million Californians through 435,000 connections.  Its 24 separate water systems
serve 63 communities from Chico in Northern California to the Palos Verdes
Peninsula in Southern California.

 
·  
The Arizona and California Railroad Company (ARCZ) owns and operates a railway
line in a right-of-way that runs between the Cadiz property and the Colorado
River.  Its parent company is RailAmerica.

 
1.5  
Project Description

 
The Project will include two phases:
 
1.5.1 Phase I
 
Phase I will provide for initial extraction and delivery to the CRA of up to an
annual average of 50,000 afy for delivery to Project participants in compliance
with this Management Plan to avoid adverse impacts to critical resources and
Undesirable Results.  Extraction in any given year may range from 25,000 to
75,000 afy to accommodate carryover, but shall not exceed more than an average
of 50,000 afy measured over a 10-year period, inclusive of agricultural
production by Cadiz.  Project participants can carry over their annual
allocations by storing their water in the basin for later extraction and
delivery during drought or emergency conditions within the 50-year operation
period.
 
The Project involves construction and operation of the facilities shown on
Figures 1-3 and 1-4 and as described below:
 
·  
A wellfield of up to approximately 34 extraction wells and appurtenant
facilities;

 
·  
An approximately 43-mile long conveyance pipeline and appurtenant facilities
from the CRA to the wellfield, including power, generally parallel to the
conveyance;

 
·  
Instrumentation and control systems to monitor all Project operations; and

 
·  
Observation wells, cluster wells, land survey benchmarks, extensometers, weather
stations, and other appurtenant facilities necessary for this Management Plan.

 
The conveyance and power distribution facilities, observation wells, land survey
benchmarks, and other monitoring features, along with all Project facilities,
will be located on land owned by Cadiz or on easements obtained from other
landowners.
 
1.5.2 Phase II
 
Phase II, subject to approval of appropriate environmental documentation, would
provide conjunctive-use storage, up to a total of one million acre-feet of
storage at any given time, in compliance with an updated version of the
Management Plan.  The County’s and SMWD’s approval of the MOU and this
Management Plan does not include approval of Phase II.  There are no agencies
currently committed to participate in Phase II.  Phase II requires potential
future approvals by agencies not yet identified under terms not yet
negotiated.  Because of this, Phase II is still in the conceptual stage and is
analyzed in the Environmental Impact Report programmatically.  Subsequent CEQA
review and updates to this Management Plan will be required prior to
implementation of Phase II.
 
1.6  
Project Objectives

 
The Project objectives are as follows:
 
·  
Maximize beneficial use of groundwater in the Bristol, Cadiz, and Fenner Valleys
by conserving and using water that would otherwise be lost to brine and
evaporation;

 
·  
Improve water supply reliability for SMWD and other Southern California water
providers by developing a source of water that is not significantly affected by
drought;

 
·  
Reduce dependence on imported water by utilizing a source of water that is not
dependent upon surface water resources from the Colorado River or the
Sacramento-San Joaquin Delta;

 
·  
Enhance dry-year water supply reliability within SMWD and other Southern
California water provider Project participants;

 
·  
Enhance water supply opportunities and delivery flexibility for SMWD and other
participating water providers through the provision of carry-over storage and,
for Phase II, imported water storage;

 
·  
Support operational water needs of the ARZC in the Project area;

 
·  
Create additional water storage capacity in Southern California to enhance water
supply reliability;

 
·  
Locate and design the Project in a manner that minimizes significant
environmental effects and provides for sustainable operations.

 
1.7  
Existing Groundwater Management

 
Cadiz owns 34,000 acres of largely contiguous land in the Cadiz and Fenner
Valleys of eastern San Bernardino County, where it has farmed successfully for
more than 15 years, as shown in Figure 1-3.  Approximately 1,600 acres of this
land has been cultivated for citrus and stone fruit orchards, vineyards, and
specialty row crops.
 
In 1993, San Bernardino County certified an Environmental Impact Report (EIR),
and granted various land use approvals for expansion of agricultural operations
up to 9,600 acres on this property (referred to as the Cadiz Agricultural
Program).  The 1993 EIR indicated that there was, at the time, up to 1,440 acres
in cultivation and that the Program would expand agricultural production in
phases over a 10- to 15-year period at a rate of approximately one section (640
acres) per year.  The Agricultural Program contemplated groundwater withdrawals
to reach a maximum of 30,000 afy within a 40-year production period, ending in
2030.  The 1993 approvals also required Cadiz to comply with a Mitigation
Monitoring Program (MMP) to address the potentially significant impacts of the
Agricultural Program on the environment, including groundwater resources.
 
As a component of the earlier approvals, the County identified specific
groundwater monitoring activities to be undertaken by Cadiz.  To comply with
these monitoring requirements, Cadiz developed the Cadiz Valley Agricultural
Development Ground Water Monitoring Plan (GWMP) to monitor water use, storage,
and extraction under the proposed agricultural operations.  The GWMP and MMP
together were meant to ensure that Project operations and future irrigation
under the Cadiz Valley agricultural development would be conducted without
adverse impacts to critical resources.
 
In 2002, the County and Cadiz entered a Memorandum of Understanding (MOU) which
granted Cadiz an exclusion from the County’s newly enacted Desert Groundwater
Management Ordinance for implementation of the Cadiz Agricultural Program.  The
2002 MOU required Cadiz to implement and comply with the Agricultural Program
MMP and GWMP.  While Cadiz may continue production of groundwater to irrigate
agriculture within the Project area, the County in its consideration of this
Management Plan is expected to adopt the following conditions of approval:  1)
production under the Agricultural Program shall remain subject to the
Agricultural Program MMP and GWMP, 2) agricultural production cannot exceed
30,000 afy, and 3) will be phased out by 2030.  Groundwater production that
occurs after 2030 for agricultural purposes will be conducted under this
Management Plan or a separate approval secured pursuant to the County’s Desert
Groundwater Management Ordinance.  In addition, FVMWC shall ensure proper
closure of any agricultural wells that will be taken out of production or used
with the new Project.  Regardless of any phasing, the average annual extraction
over the 50 years of Project operations will not exceed 50,000 afy from all
combined Cadiz Agricultural Program and Project pumping.
 
1.8  
Purpose and Scope of Management Plan

 
The Management Plan is prepared to comply with the County Desert Groundwater
Management Ordinance and the MOU by and between SMWD, FVMWC, Cadiz, and the
County.  The Management Plan requires monitoring of aquifer health and safe
yield, groundwater levels, groundwater quality, subsidence, surface vegetation,
air quality, third-party wells, and springs and to address, through corrective
measures, potential significant adverse impacts to critical resources and
Undesirable Results attributable to the Project.  The Management Plan sets forth
the plan of action to optimally manage groundwater resources, monitor and
mitigate physical effects of the Project, and ensures that Project operations
will be conducted without significant adverse impacts to critical resources.
 
This Management Plan includes the following:
 
1)  
Description of the Project location and objectives;

 
2)  
Description of physical characteristics of the groundwater basin;

 
3)  
Identification of the critical resources and assessment of potential impacts in
and surrounding the Project area due to Project groundwater extraction;

 
4)  
Description of the modeling tools that will be used to refine the monitoring
network and that will be used in the future to refine impact assessments and
action criteria;

 
5)  
Description of the monitoring network and identification of the locations of the
features of the monitoring network;

 
6)  
Description of the monitoring, testing, and reporting procedures that will be
used to collect and analyze data;

 
7)  
Description of the action criteria established to avoid potential significant
adverse impacts to critical resources;

 
8)  
Description of the decision-making process to be used once the action criteria
are met or when the County considers refinements to this Management Plan;

 
9)  
Description of corrective measures that may be implemented to minimize potential
significant adverse impacts to critical resources;

 
10)  
Description of objectives and requirements for a Closure Plan; and

 
11)  
Description of the TRP and its responsibilities and procedures.

 
CHAPTER 2
DESCRIPTION AND CHARACTERISTICS OF GROUNDWATER BASINS AND PRESENT USES
 
2.1  
Geologic Setting

 
As shown above in Figure 1-3, the study area includes the Fenner, Bristol, and
Cadiz Watersheds.  These watersheds are located in the Eastern Mojave Desert,
which is a part of the Basin and Range Province of the western United
States.  The Basin and Range Province is characterized by a series of
northwest/southeast trending mountains and valleys formed largely by
faulting.  One of the prominent features of the area is the Bristol Trough, a
major structural depression caused by faulting.  The Bristol Trough encompasses
the Bristol and Cadiz Watersheds that together form a relatively low-land area
that extends from just south of Ludlow, California on the northwest to a
topographic and surface drainage divide between the Coxcomb and Iron mountains
on the southwest.  The Bristol and Cadiz Valleys are bounded on the southwest by
the Bullion, Sheep Hole, Calumet, and Coxcomb mountains and on the northeast by
the Bristol, Marble, Ship, Old Woman, and Iron mountains.  The Cadiz and Bristol
Dry Lakes are separated by a low topographic and surface drainage divide.  The
Fenner Watershed is located north of the Bristol Trough.  This watershed
encompasses approximately 1,100 square miles (mi2).  It is bounded by the
Granite, Providence, and New York mountains on the west and north and the Piute,
Ship, and Marble mountains on the east and south.  Fenner Gap occurs between the
Marble and Ship mountains, where the surface drainage exits Fenner Watershed and
enters the Bristol and Cadiz Watersheds.  The Clipper Mountains rise from the
southern portion of the watershed, just northwest of Fenner Gap (CH2M Hill, July
2010).
 
The Orange Blossom Wash Watershed is a subarea of the Bristol Watershed, that is
located in the western portion of the Project area between the Marble and
Bristol mountains.  The Orange Blossom Wash Watershed is bounded on the west by
the Granite Mountains and drains to the southeast into the Bristol Dry
Lake.  The Bristol and Cadiz Watersheds are located in the southern portion of
the Project area.  The proposed Project wellfield is located in the northern
Bristol and Cadiz valleys, within and south/southwest of the Fenner Gap (CH2M
HILL, July 2010).
 
The total area of the Bristol, Cadiz, and Fenner Watersheds is approximately
2,330 square miles and consists of the Fenner Watershed (1,090 square miles),
Bristol Watershed (including the Orange Blossom Wash) (640 square miles), and
Cadiz Watershed (590 square miles).  The surface water drainage and groundwater
flow from all four of the watersheds in this Project area drain into the Bristol
and Cadiz Dry Lakes, where it joins the brine water underlying the Dry Lakes and
evaporates (CH2M HILL, July 2010).
 
The alluvial sediments of the Fenner Valley are underlain by carbonate,
granitic, and metamorphic rocks, forming a rock-bounded basin overlain with
sands and gravels hundreds of feet thick.  Groundwater ranges from approximately
270 to 400 feet bgs in the northeastern portion of the Project area to 140 feet
bgs in the southwest, becoming shallower with increasing proximity to the Dry
Lakes.  Groundwater in storage has been estimated at between 17 and 34 million
acre-feet.  Of this amount, 4 to 10 million acre-feet is estimated to exist in
the fresh water zone south of the Fenner Gap (CH2M HILL, July 2010).
 
2.2  
Surface Water Resources

 
Native springs and localized wet areas associated with these springs are present
in the mountain ranges in the Project vicinity, as shown in Figure 2-15 of CH2M
Hill’s July 2010 Report.  The closest native springs to the Project site are
located to the north, in the Granite, Clipper, and Old Woman Mountains.  The
nearest spring is Bonanza Spring (Spring 007N015E22DS01S), which is located in
the Clipper Mountains, approximately 11 miles north of the center of Fenner
Gap.  These springs are located in hard rock (volcanic, granitic and metamorphic
rocks) formations substantially higher in elevation than the carbonate and
alluvial aquifers of the groundwater basin, such that they are not in hydraulic
communication with the proposed wellfield and spreading basin areas.  Therefore,
pumping in the carbonate aquifer and alluvial aquifer in the Project wellfield
should not affect groundwater levels in the hard rock formations that supply
water to the vicinity springs.  Nonetheless, this Management Plan provides for
monitoring of the springs to confirm that Project operations have no impact on
the spring flow from these springs consistent with recommendations of the
Groundwater Stewardship Committee.
 
The Bristol and Cadiz Dry Lake playas are the lowest points in the Project area
and are separated by a low topographic and surface drainage divide.  Since the
four Watersheds are part of a closed drainage system, the only natural outlet
for surface water and groundwater is through evaporation at the Dry Lake
surfaces.
 
2.3  
Natural Recharge

 
The natural recharge in the Project area watersheds has been the subject of
several studies since 1970 (see Appendix D to Geoscience, September 1,
2011).  The most recent study, based on data obtained from field investigations
in the Fenner Gap, use of INFIL3.0 watershed soil-moisture budget model released
in 2008, and three-dimensional groundwater flow model simulations for the Fenner
Gap, estimated the long-term average annual natural recharge of 32,000 afy (CH2M
Hill, July 2010).
 
The primary sources of replenishment to the groundwater system within the larger
watershed area include direct infiltration of precipitation (both rainfall and
snowfall) in fractured bedrock exposed in mountainous terrain and infiltration
of ephemeral stream flow in sand-bottomed washes, particularly in the higher
elevations of the watershed.  The source of much of the groundwater recharge
within the larger watershed area occurs in the higher elevations, including
Bristol Mountains, Granite Mountains, Providence Mountains, Marble Mountains,
New York Mountains, Piute Mountains, Old Woman Mountains, Ship Mountains,
Clipper Mountains, Wood Mountains, and Hackberry Mountains (CH2M Hill, July
2010).
 
Most of the precipitation in the Eastern Mojave Desert accumulates during the
winter months from November through March.  Early summer and late fall are
typically periods of little rainfall.  The amount of precipitation in the
Bristol, Cadiz, and Fenner Watersheds vary with differences in
altitude.  Average annual precipitation ranges from approximately 3 inches on
the Cadiz and Bristol Dry Lakes (elevations of 545 to 595 ft amsl) to over 12
inches in the Providence and New York mountains (elevations over 7,000 ft
amsl).  However, most of the larger watershed area receives, on the average, 4
to 6 inches of rain annually (Geoscience, September 2011).  A conceptualized
model of groundwater recharge in the area is shown in Figure 2-13.
 

Exhibit 10.2 - Figure 2-13 [figure2-13.jpg]


2.4  
Hydrogeology

 
Based on available geologic and geophysical data, the principal geologic
deposits in the Project area that can store and transmit groundwater (i.e.,
aquifers) can be divided into three units: an upper alluvial aquifer, a lower
alluvial aquifer, and a bedrock aquifer consisting of Tertiary fanglomerate,
Paleozoic carbonates, and fractured and faulted granitic rock.  In general,
these three units are in hydraulic continuity with each other and the separation
is primarily due to stratigraphic differences (Geoscience, September 2011).
 
The alluvial aquifer system consists mainly of Quaternary alluvial sediments
which consist of stream-deposited sand and gravel with lesser amounts of
silt.  The thickness of the alluvial aquifer varies between 200 and 800
feet.  To the west of Fenner Gap, the upper aquifer is separated from the lower
aquifer system by discontinuous layers of silt and clay.  The average thickness
of the upper aquifer in Fenner Gap is approximately 500 feet.  The upper aquifer
is very permeable in places and can yield 3,000 gallons per minute (gpm) or more
to wells with less than 20 feet of drawdown (Geoscience, September 2011).
 
The lower alluvial aquifer consists of older sediments, including interbedded
sand, gravel, silt, and clay.  The maximum thickness of the lower aquifer is
unknown but may reach over 6,000 feet in the vicinity of Bristol Dry
Lake.  Where these materials extend below the water table, they yield water
freely to wells but are generally less permeable than the upper aquifer
sediments.  The Cadiz agricultural wells are screened primarily in the lower
alluvial aquifer and typically yield 1,000 to 2,000 gpm (Geoscience, September
2011).
 
Based on findings from recent drilling in the Fenner Gap area, Tertiary
fanglomerate, fractured and faulted granitic rock, and Paleozoic carbonates
located beneath the lower alluvial aquifer contain groundwater and are
considered a third aquifer unit.  Groundwater movement and storage within the
carbonate bedrock aquifer primarily occurs within secondary porosity features
(i.e., fracture zones associated with faulting and cracks and cavities developed
within the rocks over time) (Geoscience, September 2011).
 
1.5  
Groundwater Storage

 
The volume of groundwater in storage was estimated to be about 17 million to 34
million acre-feet in the alluvium of the Fenner Valley, Orange Blossom Wash, and
northern Bristol/Cadiz area, where the conservation and storage Project will be
sited.  Four to ten million acre-feet of groundwater lie to the west and
southwest of the proposed wellfield location (Geoscience Tech Memo September 20,
2011).  Estimates of groundwater in storage in various zones within the general
Project area are listed in Table 2-1, which also includes estimates of the
following variables: volume of aquifer, determined as the volume between the
groundwater table and the base of the alluvium (saturated thickness), percent of
aquifer saturated thickness that is expected to be an aquifer (to exclude clay
and silt intervals that do not yield water readily), and estimated specific
yield.  Low and high ranges are provided for each of these variables based on
previous estimates (CH2M Hill, July 2010).



Table 2-1
 
 
Exhibit 10.2 - Table 2-1 [table2-1.jpg]

This storage estimate does not include water contained within the carbonate and
fractured portion of the bedrock beneath the alluvial units.  Recent drilling
has revealed that these units also store groundwater.  As such, the estimated
volume of groundwater in storage is a conservative underestimate; the actual
volume of groundwater in storage is larger by some unknown amount (Geoscience,
September 2011).  Figure 2-2 shows the storage zones used in the calculations of
groundwater in storage.
 
Exhibit 10.2 - Figure 2.2 [figure2-2.jpg]

 
 
2.6  
Groundwater Quality

 
With the exception of the areas underlying and immediately adjacent to the
Bristol and Cadiz Dry Lakes, the quality of the groundwater in the northern
Bristol, Cadiz, and Fenner Gap area is relatively good, with total dissolved
solids (TDS) concentrations typically in the range of 300 to 400 milligrams per
liter (mg/L).  Table 2-2 summarizes water quality data collected from an
existing well on the Cadiz agricultural operations property, south/southwest of
the Fenner Gap.  The State of California guideline for drinking water is a
maximum TDS of 1,000 mg/L.  However, all groundwater having a TDS below 3,000
mg/L is considered by the State to be a potential domestic or municipal source
of water supply.
 
TABLE 2-2: GROUNDWATER CHEMISTRY AT CADIZ ALLUVIAL AQUIFER
 

 
CA MCL
CA SMCL
CADIZ GROUNDWATER
TDS
 
500-1000 mg/L
260 mg/L
Arsenic
10 μg/L
 
3.1 μg/L
Chloride
 
250‐500 mg/L
34 mg/L
Total Chromium
50 μg/L
 
16 μg/L
Fluoride
2.0 mg/L
 
1.6 mg/L
Manganese
 
50 μg/L
Not Detected (< 20 μg/L)
Nitrate as NO3
45 mg/L
 
12 mg/L
Sulfate
 
250‐500 mg/L
11 mg/L



CA MCL: California primary maximum contaminant levels for drinking water
(chemicals affecting health and safety)
 
CA SMCL: California secondary maximum contaminant level for drinking water
(chemicals affecting taste and odor)
 
mg/L = milligrams per liter
 
μg/L = micrograms per liter
 
Not Detected = not detected at or above the reportable detection limit
 
Source: 22 CCR §§ 64431, 64449
 
Table 2-3 shows water quality data obtained from recent hydrogeologic
investigations in the Fenner Gap area.  Overall, groundwater quality in the
alluvial and carbonate aquifers is of very high quality, with low total
dissolved solids.  Chromium, and in particular hexavalent chromium, is a
constituent of potential concern given the recently adopted California Public
Health Goal for hexavalent chromium of 0.02 ug/l.  Groundwater containing
hexavalent chromium and/or chromium (III) could require treatment depending on
the water quality standard developed by the State.  Groundwater in the deeper
section of the bedrock shows elevated concentrations of iron and manganese;
however, the relative contribution of groundwater from these deeper bedrock
units is expected to be small, such that the quality of groundwater in
production is expected to be representative of the water quality of the alluvial
and carbonate aquifers.
 
Table 2-3
 
Exhibit 10.2 - Table 2.3 [table2-3.jpg]

 


At the Bristol and Cadiz Dry Lakes, surface water and shallow groundwater
evaporation has concentrated dissolved salts resulting in TDS concentrations as
high as 298,000 mg/L (Shafer, R. A., Report on Investigations of Conditions
which Determine the Potentials for Development in the Desert Valleys of Eastern
San Bernardino County, California (1964); Engineering Department Southern
California Edison Company, Unpublished Report at 172, pp 12 plates; cited in
Metropolitan and Cadiz Inc., Environmental Impact Report/Environmental Impact
Statement (EIR/EIS) for the Cadiz Groundwater Storage and Dry-Year Supply
Program (Cadiz Project), pages 5-72, 5-80, and 5-81 (September 2001)).  The
location of the interface between the low-TDS “fresh” groundwater (i.e., TDS
concentrations less than 1,000 mg/L) and high-TDS “saline” groundwater
underlying the Dry Lakes has been mapped on the basis of data from observation
wells in the area, and is shown in Figure 2-3.
 
Exhibit 10.2 - Figure 2-3 [figure2-3.jpg]

 


2.7  
Present Groundwater Production and Uses

 
Land use in the area consists primarily of desert conservation open space and
agriculture, with limited chloride mining of the brine from the Dry Lakes and
other mining, military uses, recreation, railroad, and electrical, gas, and oil
utility corridors.  Cadiz used, on average, 5,000 to 6,000 afy of groundwater
between 1994 and 2007 for its agricultural operations.  This annual usage was
reduced beginning in 2007 in connection with the removal of approximately 500
acres of vineyard that had reached the end of its commercial life.  Based on the
current crop mix (lemons on 370 acres and grapes on 160 acres and seasonal row
crops), the agricultural operations are using approximately 1800-1900 acre-feet
of water per year.  Another 1,070 acres are fallow and currently not irrigated.
 
There are also two existing salt mining operations at the Bristol and Cadiz Dry
Lakes.  These operations involve evaporation of the hyper-saline groundwater
from the Dry Lakes to obtain remaining salts (calcium chloride and sodium
chloride).  One operation uses approximately 500 afy of the hyper-saline
groundwater based upon recorded water extractions pursuant to California Water
Code Section 4999 et seq., while it is estimated that the other operation, being
approximately one-half of the size, uses approximately 250 afy for a total of
750 afy of hyper-saline groundwater.
 
CHAPTER 3
GROUNDWATER CONSERVATION
 
The Project is designed to operate consistent with California’s constitutional
requirement that all waters of the state not be wasted, but rather put to
fullest beneficial use.  By lowering water levels in the northern Bristol/Cadiz
Sub-Basin, the Project will intercept natural recharge flowing through the
Fenner Gap and from Orange Blossom Wash and, during Project pumping, reverse
existing groundwater gradients and retrieve water stored in alluvial aquifers to
the immediate southwest and southeast of the Fenner Gap back to the Project
wellfield (Geoscience, September, 20 2011).  Existing groundwater gradients
cause water within these alluvial aquifers to flow towards the Bristol and Cadiz
Dry Lakes, where it blends with brine beneath the Dry Lakes and ultimately
evaporates.  Thus, the Project’s goal of lowering the water table will
facilitate the recovery and conservation of this water before it is lost to the
Dry Lakes where it evaporates.
 
This premise was studied and reported on in a technical memorandum issued by
Project consultant Geoscience Support Services Inc. (Geoscience), titled
Supplemental Assessment of Pumping Required for the Cadiz Valley Groundwater
Conservation, Storage and Recovery Project, dated September 20,
2011.  Geoscience used a variable density groundwater flow and transport model
that it developed for the Project (see discussion of groundwater flow models in
Chapter 4) to evaluate the savings of fresh groundwater as a result of the
Project, water that would otherwise evaporate from the Dry Lakes absent the
Project.
 
Table 3-1: Summary of Net Savings from Proposed Project Production (Average
50,000 afy/50 Years)
 
Natural Recharge
Time
Cumulative Reduction of Evaporative Losses
[acre-feet]
Cumulative Depletion of Storage
[acre-feet]
Fresh Groundwater Storage Impacted by Saline Migrations [acre-feet]
Cumulative Net Water Saving8 from Project
[acre-feet]
32,000 acre-ft/yr
At the End of 100 Years
2,210,000
220,000
173,000
1,817,000
 
At the End of 50 years
1,360,000
1,090,000
177,000
93,000
16,000 acre-ft/yr
At the End of 100 Years
1,544,000
870,000
215,000
459,000
 
At the End of 50 Years
745,000
1,684,000
175,000
-1,114,000
5,000 acre-ft/yr
At the End of 100 Years
470,000
1,870,000
183,000
-1,583,000
 
At the End of 50 Years
221,000
2,155,000
126,000
-2,060,000



By lowering groundwater levels in the alluvial aquifers, the Project will also
create space in the Sub-Basin to store imported water as part of the potential
future water banking project use that may occur for the second phase of the
Project.  In sum, the Project will capture natural recharge, optimize
conservation by retrieving groundwater presently in storage before it can
evaporate, allow for the carryover of native water in storage, and set the stage
of a new water bank storage opportunity that does not presently exist.  As
explained below in Chapters 5 and 6, this Management Plan provides for
comprehensive monitoring of potential significant adverse impacts to critical
resources, together with a series of action criteria and potential corrective
measures, to ensure that the Project does not cause significant adverse
environmental impacts to critical resources or Undesirable Results.
 
CHAPTER 4
ASSESSMENTS OF POTENTIAL SIGNIFICANT ADVERSE IMPACTS TO CRITICAL RESOURCES IN OR
ADJACENT TO THE PROJECT AREA
 
As discussed above, the objectives of this Management Plan are to ensure
compliance with the County Groundwater Management Ordinance and MOU and avoid
material adverse impacts to critical resources or Undesirable Results.  This
Management Plan addresses the following critical resources:
 
·  
The basin aquifers tapped by the Project;

 
·  
Brine resources of Bristol and Cadiz Dry Lakes;

 
·  
Springs within the Fenner Watershed including springs of the Mojave National
Preserve and BLM-managed lands;

 
·  
Air quality in the Mojave Desert region;

 
·  
Project area vegetation; and

 
·  
Adjacent groundwater basins, including the Colorado River and its tributary
sources of water.

 
This chapter takes a conservative approach in its technical analysis of the
potential adverse impacts to these critical resources as a result of the Project
operations.
 
4.1  
Potential Significant Adverse Impacts to Critical Resources Related to Basin
Aquifers

 
For the purposes of this Management Plan, the basin aquifers include aquifers of
the Fenner, Bristol, and Cadiz Watersheds as described in Section 2.4.  However,
emphasis is placed on the aquifers in the vicinity of the northern Bristol/Cadiz
Sub-Basin and Fenner Valley Watershed along with any aquifers that extend toward
the Bristol and Cadiz Dry Lakes where analysis has shown that Project operations
may have an effect.  Potential impacts to critical resources or Undesirable
Results include:
 
·  
Progressive decline in groundwater levels and freshwater storage below the floor
established in Section 6.9 of this Management Plan;

 
·  
Impacts to wells owned by neighboring landowners (including wells operated in
the larger Fenner Watershed area) due to Project operations;

 
·  
Land subsidence and loss of groundwater storage capacity due to groundwater
withdrawal; and

 
·  
Induced flow of lower quality water from Bristol and Cadiz Dry Lakes.

 
Water resources models were developed and applied to assess these potential
impacts.  The specific models and their application are described below in
Sections 4.1.1.1 and 4.1.1.2.
 
4.1.1 Water Resources Modeling
 
Water resources models developed during the pre-operational phase of the Project
have been, and are planned to be, used to simulate the impacts of planned
Project operations.  These models include the INFIL3.0 soil-moisture budget
model, MODFLOW-2000/MT3D groundwater flow and solute transport model, and
SEAWAT-2000 model (note that selection of models may change subject to
concurrence with the TRP, SMWD, and the County based on either updates to these
models or availability of comparable models).  The results of simulations using
these models have been used to assess potential impacts during Project
operations.  Results of these simulations are used to identify monitoring
features and conditions to be monitored and locations and frequency of
monitoring during Project operations in order to verify these model
projections.  During Project operations, the results of monitoring will be used
to evaluate whether any action criteria are triggered and to verify
simulations.  Evaluation of monitoring results could result in refinements to
action criteria as well as identifying areas where collection of additional data
may be needed to improve the monitoring network and accuracy of
simulations.  Any refinements to models that monitoring data indicate may be
needed will be made in accordance with the decision-making process described in
Chapters 6 and 8.  The specific attributes of, and simulation results from, each
of the models is discussed next.
 


 
4.1.1.1  
INFIL3.0

 
INFIL3.0 is a grid-based, distributed–parameter, deterministic water-balance
watershed model, released for public use by the USGS in 2008, which is used to
estimate the areal and temporal net infiltration of precipitation below the root
zone (USGS, 2008).  This model was used to estimate potential recoverable water
for the Project.  The model is based on earlier versions of INFIL code that were
developed by the USGS in cooperation with the Department of Energy to estimate
net infiltration and groundwater recharge at the Yucca Mountain high-level
nuclear-waste repository site in Nevada.  Net infiltration is the downward
movement of water that escapes below the root zone, is no longer affected by
evapotranspiration, and is capable of percolating to and recharging
groundwater.  Net infiltration may originate as three sources:  rainfall, snow
melt, and surface water runon (runoff and streamflow).  Application of INFIL3.0
to the Fenner and Orange Blossom Wash Watersheds produced long-term average
annual natural recharge estimates of approximately 32,000 afy.
 
This model will be updated and refined during Project operations based on data
obtained from the monitoring features.
 
4.1.1.2  
MODFLOW-2000/MT3D - Groundwater Flow and Transport Model

 
Geoscience Support Services, Inc. (Geoscience) developed a numerical groundwater
flow and solute transport simulation of a large portion of the larger watershed
area, utilizing MODFLOW2000 and MT3D.  This model provides the basis for
developing the variable density model described in the next section.  This
model, along with other identified models in Section 4.1.1.1, will be updated
and refined during Project operations based on monitoring data, and the
monitoring network and action criteria refined during the Project.  MODFLOW-2000
is a modular finite-difference flow model developed by the USGS to solve the
groundwater flow equation.
 
The numerical groundwater flow and solute transport model was developed based on
a conceptual model developed during the pre-operations stage incorporating the
area of interest, aquifer systems, and boundary conditions.  This conceptual
model of hydrogeology and groundwater flow conditions in the larger watershed
area will be further refined based upon a thorough analysis of the available
hydrogeologic data for the modeled area, as additional information is collected
from installation of the monitoring wells and extraction wells, and as
monitoring data are compiled during the operations stage.  The groundwater flow
model will integrate quantities and distribution of recharge and discharge
estimated from updates to INFIL3.0 and Project extractions.  INFIL3.0 was
released for public use by USGS in 2008.
 
4.1.1.3  
Variable Density Groundwater Flow And Transport Model, Including Subsidence

 
A variable density flow and transport simulation utilizing SEAWAT-2000 Version 4
was also developed by Geoscience.  SEAWAT-2000 Version 4 was developed by the
USGS in 2008. This model simulates the transport of solute mass through a
numerical solution of a mass balance equation involving fluid density, and was
specifically designed to estimate the likely effects of Project operations on
the projected saline/freshwater interface (northerly of the margins of the Dry
Lakes).  The single solute species, total dissolved solids (TDS) is transported
conservatively (i.e., there is no absorption or any other losses of TDS) in the
model.  Sources and boundary conditions of solutes are specified as sources of
salts, such as the Dry Lakes.
 
The model domain extends over the same area as the flow and solute transport
model domain.  The height and horizontal and vertical grid spacing was selected
based on available data and the intended use of the model.  These models include
hydraulic conductivity, specific storage, effective porosity, and dispersion
coefficients for each model element.  Specified flux and chloride mass fraction
was provided by the regional groundwater flow and solute transport model
described previously.
 
In addition, in order to simulate subsidence potential, the variable density
flow and transport model was augmented by incorporating the Subsidence and
Aquifer-System Compaction (SUB) Package (Hoffmann, et. al, 2003).  The SUB
Package is used in conjunction with SEAWAT-2000 to simulate the elastic
(recoverable) compaction and expansion and inelastic (permanent) compaction of
compressible fine-grained beds (interbeds) within the aquifers.  The deformation
of interbeds is caused by changes in effective stress as a result of groundwater
level changes.  If the stress is less than the preconsolidation stress of the
sediments, the deformation is elastic (i.e., recoverable).  If the stress is
greater than the preconsolidation stress, the deformation is inelastic (i.e.,
permanent).
 
If necessary, this model will be updated and refined during Project operations
based on data obtained from the monitoring features.
 
4.1.2 Application of Water Resources Models
 
Building on prior technical investigations of area groundwater resources,
geologic mapping, and recent exploratory drilling and testing, Geoscience
developed a three-dimensional variable density groundwater flow and solute
transport model of a portion of the total watershed area tributary to the
Fenner, Bristol, and Cadiz Valleys to simulate the operation of the proposed
wellfield and its effects on groundwater levels, groundwater in storage, the
freshwater/saltwater interface near the Dry Lakes, and potential land
subsidence.  The results of Geoscience’s investigation and modeling are set
forth in its report titled Cadiz Groundwater Modeling and Impact Analysis, dated
September 1, 2011.
 
Geoscience’s groundwater model consists of a six-layer variable density flow and
solute transport model constructed to simulate the groundwater conditions that
underlie Fenner Valley, Fenner Gap, and a portion of the Bristol and Cadiz Dry
Lakes.  Recent geologic mapping, interpretive geologic cross-sections, and
lithologic logs from exploratory borings and water wells, along with geologic
and hydrologic data available in the literature, are used to develop the six
model layers.  The model layers consist of the following:
 
·  
Layer 1 - Upper Alluvium

 
·  
Layer 2 - Alluvium beneath the Upper Alluvium to a depth of approximately 1,200
ft

 
·  
Layer 3 - Alluvium beneath a depth of 1,200 ft

 
·  
Layer 4 - Fanglomerate, carbonate, lower Paleozoic sequence, and weathered
granitic rocks

 
·  
Layer 5 - Carbonate, lower Paleozoic sequence, and weathered granitic rocks

 
·  
Layer 6 - A Detachment Fault Zone (approximately 200 ft thick) in the Fenner Gap
area and weathered granitic rocks.

 
(Geoscience, September 1, 2011).
 
Geoscience simulated two wellfield configurations as shown in Figures 4-1 and
4-2.  The first simulation (Configuration A) modeled a wellfield configuration
of two large-capacity wells in the carbonate units encountered in the Fenner Gap
area, which results in a more tightly clustered wellfield in the Fenner Gap
area.  The second simulation (Configuration B) assumed a more dispersed
wellfield with pumping more evenly distributed among the wells.
 
Exhibit 10.2 - Figure 4-1 [figure4-1.jpg]
 
Exhibit 10.2 - Figure 4-2 [figure4-2.jpg]

The groundwater model developed by Geoscience assumed horizontal groundwater
flow through each model layer, with vertical leakage providing hydraulic
connection between the layers.  The model accounted for both natural and
artificial recharge, as well as discharge via evaporation at the Dry Lakes and
agricultural pumping.  Geoscience applied the industry standard “history
matching” technique to both steady state and transient calibration.  For each
calibration run, the relative error was 0.15 percent for the steady-state model
and 1.7 percent for the transient model, both well below the recommended
relative error of 10 percent.
 
Geoscience simulated three recharge scenarios, including 5,000 afy, 16,000 afy,
and 32,000 afy to assess effects on groundwater levels, the movement of the
freshwater/saltwater interface near the Dry Lakes, and land subsidence.  The
32,000 afy recharge scenario is based on USGS INFIL3.0 modeling of the
soil-moisture water budget for the Fenner and Orange Blossom Wash Watershed
areas.  Geoscience simulated this large range in long-term average annual
recharge by reducing the projected recharge by 50 percent (16,000 afy) and then
to an amount that is generally equivalent to Cadiz historical agricultural
pumping (5,000 afy) in order to increase the conservatism of the analysis
(identify potential worst-case impacts).
 
After the model was calibrated, Geoscience simulated 100-year predictive runs
for each of the three ranges of recharge scenarios, including 32,000 afy, 16,000
afy, and 5,000 afy.  The Project Scenario assumed 32,000 afy of natural recharge
and a Project wellfield clustered around Fenner Gap (Configuration A).  The
32,000 afy recharge scenario was based on USGS INFIL3.0 modeling of the
soil-moisture water budget for the Fenner and Orange Blossom Wash
Watersheds.  The two Sensitivity Scenarios, which assumed less natural recharge
and a Project wellfield spread out from the Fenner Gap (Configuration B),
allowed Geoscience to evaluate the potential range of worst-case impacts on
groundwater levels, migration of the saline-freshwater interface, and
subsidence.9  Configuration A was utilized for the Project Scenario to account
for higher transmissivity values allowing for use of fewer high capacity wells
installed in the carbonate aquifer with less drawdown than comparable wells in
the alluvial aquifer.  Configuration B was used under the two Sensitivity
Scenarios due to lower transmissivity values and the corresponding need for a
greater number of wells spread out over the wellfield to limit drawdown.  The
model scenarios and assumptions used in each are summarized in Table 4-1.
 
TABLE 4-1: GEOSCIENCE GROUNDWATER MODEL ASSUMPTIONS
 
Model Scenario
Model Assumptions
Natural Recharge (afy)
Wellfield Configuration
Groundwater Pumping Years 1 to 50 (afy)
Groundwater Pumping Years 50 to 100 (afy)
Project Scenario
32,000
Configuration A
50,000
0
Sensitivity Scenario 1
16,000
Configuration B
50,000
0
Sensitivity Scenario 2
5,000
Configuration B
50,000
0



4.1.2.2  
Project Impact Findings from Groundwater Flow Model

 
Based on the results of its groundwater model, Geoscience made the
determinations about the impact of the Project discussed in this section
below.  As the Project is implemented, data will be obtained from drilling and
testing of Project production and monitoring wells, and monitoring data will be
obtained as a part of the monitoring plan described in Chapter 5.  As data are
obtained, these water resources models will be periodically updated, at minimum
annually during development of the Project, to continuously assess effects on
critical resources and, if necessary, to revise the monitoring program, action
triggers, and mitigation responses as described in Chapter 6.
 
4.1.2.3  
Groundwater Elevations

 
Table 4-2 below shows the change in groundwater elevations at the end of Year 50
under each model-calculated scenario.  The lowest groundwater levels (i.e.,
greatest impact) would occur at the center of the Project wellfield.  The
pumping would create a cone of depression and groundwater would flow toward the
proposed wellfield from Fenner, Bristol, and Cadiz Valleys.  At the end of 100
years, groundwater levels in the wellfield approach pre-Project levels for the
Project scenario (full recovery in Year 117 or 67 years after cessation of
pumping) (Geoscience, September 1, 2011).  For the two scenarios simulating
lower recharge values, the water table would return to pre-pumping levels with
most of the recovery occurring near the wellfield within the first 10 years and
full recovery to pre-Project levels to occur approximately 100 to almost 400
years after pumping stops.  The groundwater flow model simulations show that
groundwater levels are drawn down to effect capture of water that would
otherwise evaporate to the Dry Lakes, and then groundwater levels recover upon
cessation of pumping after Year 50.  During the 50-year span of the Project, the
groundwater flow model simulations show that the Project’s operation will cause
a decline of groundwater levels.
 
TABLE 4-2: GROUNDWATER DRAWDOWN IMPACTS
 
Model  Scenario
End of 50 Years                         (End of Project Pumping)
End of 100 Years                         (End of Model Simulation or 50 Years
After Pumping Stops)
Drawdown at Wellfield (feet)
Drawdown at Bristol Dry Lake (feet)
Drawdown at Wellfield (feet)
Drawdown at Bristol Dry Lake (feet)
Project Scenario
70 – 80
10 – 30
0 – 10
10 – 20
Sensitivity Scenario 1
120 – 130
10 – 60
10 – 20
30 – 40
Sensitivity Scenario 2
260 – 270
0 – 80
50 – 60
10 – 70



Figures 4-3 through 4-8 show groundwater-level drawdown for those various
recharge scenarios simulated, both at the end of 50 years of pumping and then
for the 50 years following the cessation of Project pumping (for a total of
simulated period of 100 years).  Groundwater-level drawdown decreases northward
into Fenner Valley, such that drawdown effects near Danby decrease to about 15
feet, and at Interstate 40 (and certainly at Goffs) are negligible.
 
Exhibit 10.2 - Figure 4-3 [figure4-3.jpg]
 
Exhibit 10.2 - Figure 4-4 [figure4-4.jpg]

Exhibit 10.2 - Figure 4-5 [figure4-5.jpg]
 
Exhibit 10.2 - Figure 4-6 [figure4-6.jpg]
 
Exhibit 10.2 - Figure 4-7 [figure4-7.jpg]
 
Exhibit 10.2 - Figure 4-8 [figure4-8.jpg]
 
 
4.1.2.4  
Depth to Groundwater

 
Table 4-3 shows the predicted depth to groundwater during the 50-year and
100-year model simulation period at selected locations including the center of
the Project wellfield, the existing Cadiz Inc. wells, the edge of the Bristol
Dry Lake, the center of Bristol Dry Lake, and the edge of Cadiz Dry Lake
(Geoscience, September 1, 2011).  Groundwater levels decline during the limited
term of the Project (50 years) to satisfy the Project’s intended goal of
capturing groundwater that is flowing to the Dry Lakes.
 
Pursuant to the MOU, the parties agreed to work in good faith to (i) identify
the groundwater levels that will serve as monitoring targets and a “floor” for
the maximum groundwater drawdown level in the Project wellfield, and (ii)
establish a Projected rate of decline in the groundwater table.  The floor and
rate of decline are to be designed to help assess trends and operate the Project
in a manner that avoids Undesirable Results or other potential significant
adverse impacts to critical resources enumerated in the MOU (including saline
water migration).
 
TABLE 4-3: GROUNDWATER MODEL DEPTH IMPACTS
 
Location
Time
Depth to Groundwater (feet)
Existing
Project Scenario
Sensitivity Scenario 1
Sensitivity Scenario 2
Center of Wellfield
End of 50 Years
354
435
486
627
End of 100 Years
351
371
412
Existing Cadiz Inc. Wells
End of 50 Years
156
197
241
315
End of 100 Years
154
181
219
Edge of Bristol Dry Lake
End of 50 Years
33
68
95
118
End of 100 Years
42
74
108
Center of Bristol Dry Lake
End of 50 Years
18
50
63
54
End of 100 Years
33
62
79
Edge of Cadiz Dry Lake
End of 50 Years
7
21
59
72
End of 100 Years
10
17
68




4.1.2.5
Saline-Freshwater Interface

 
Geoscience used the SEAWAT-2000 variable density groundwater flow and solute
transport model to predict the movement of the saline-freshwater interface as a
result of Project pumping.  The location of the current saline-freshwater
interface is defined by the location of the 1,000 mg/L total dissolved solids
(TDS) concentration contour, which is based on groundwater quality data from
historical data from wells in the area.
 
Results of the modeling indicate that the saline-freshwater interface in the
Bristol Dry Lake area would move up to 10,400 feet northeast during Years 1 to
50 under the Project Scenario, up to 9,700 feet under Sensitivity Scenario 1,
and up to 6,300 feet under Sensitivity Scenario 2.  During years 50 to 100,
after Project pumping has ceased and without any physical measures to impede
migration, the saline-freshwater interface would continue to move northeast,
reaching a total distance of 11,500 feet, 11,100 feet, and 9,200 feet under the
Project Scenario, Sensitivity Scenario 1, and Sensitivity Scenario 2,
respectively.  Table 4-4 summarizes the maximum migration distance of the
saline-freshwater boundary (Geoscience, September 1, 2011).  As a precautionary
measure to limit the migration of hyper-saline groundwater and protect the
health of the aquifer under the County Ordinance, the saline-freshwater boundary
shall be monitored and its migration limited to 6,000 ft northeast of the Dry
Lakes through physical measures (e.g., injection or extraction wells) or pumping
restrictions if physical measures prove ineffective.
 
TABLE 4-4: SALINE/FRESHWATER BOUNDARY MIGRATION
 
Model Scenario
Maximum Migration of
Saline-Freshwater Boundary
at Year 50
Maximum Migration of
Saline-Freshwater Boundary    at Year 100
Project Scenario
10,400 ft Northeast
11,500 ft Northeast
Sensitivity Scenario 1
9,700 ft Northeast
11,100 ft Northeast
Sensitivity Scenario 2
6,300 ft Northeast
9,200 ft Northeast





 
4.1.2.6
Groundwater in Storage

 
Based on its groundwater model, Geoscience determined that the cumulative annual
change in groundwater storage would reach a maximum of -1,090,000 acre-feet (a
negative sign represents a decline in groundwater storage) in Year 50 under the
Project Scenario conditions.  This change in storage reflects ongoing
evaporation from the Dry Lakes of approximately 244,000 acre-feet and about
33,000 acre-feet of water contributed from interbed storage (“squeezing” of
water out of fine-grained units, which results in the compaction as discussed
below), thus resulting in an additional net loss of about 211,000 acre-feet of
groundwater storage during the initial 50 years, in addition to pumping beyond
the natural recharge rate.  This decline in storage is approximately 3 percent
to 6 percent of the total groundwater in storage in the entire watershed area,
which is estimated to be 17 to 34 million acre-feet.  Upon cessation of pumping
after Year 50, groundwater in storage would begin to recover and the cumulative
annual change in groundwater storage would be approximately -220,000 acre-feet
in Year 100 under the Project Scenario.  Evaporative losses to the Dry Lakes
accelerate through time as groundwater levels recover between Years 50 and
100.  Based on the rate of recovery projected for Years 51 to 100, the
groundwater in storage would fully recover in Year 117 (67 years after Project
pumping stopped).  The contribution of water from interbed storage increases and
the losses due to evaporation from the Dry Lakes decreases in the sensitivity
scenarios, thereby resulting in conservation benefits.  Table 4-5 summarizes the
cumulative annual changes in groundwater storage as calculated from Geoscience’s
model simulations of the three scenarios (Geoscience, September 1, 2011).  The
Project’s operation establishes drawdown in groundwater levels for the purposes
of capturing water that would otherwise discharge to the Dry Lakes and
evaporate.
 
TABLE 4-5: REDUCTION IN ALLUVIAL GROUNDWATER IN STORAGE
 
Model Scenario
Cumulative Annual Changes in Groundwater Storage at Year 50
Cumulative Annual Changes in Groundwater Storage at Year 100
Time to Full Recovery after Pumping Ceases in Year 50
Volume (acre-feet)
% of Total Groundwater Storage
Volume (acre-feet)
% of Total Groundwater Storage
Project Scenario
-1,090,000
3% - 6%
-220,000
1%
67            (year 117)
Sensitivity Scenario 1
-1,680,000
5% - 10%
-870,000
3% - 5%
103      (year 153)
Sensitivity Scenario 2
-2,160,000
6% - 13%
-1,870,000
6% - 11%
390      (year 440)



4.1.2.7 
Potential Land Subsidence

 
Because the Project involves a lowering of groundwater levels as discussed above
in Chapter 3, potential land subsidence is a concern that must be evaluated and
monitored.  In general, the potential for land subsidence corresponds to the
magnitude of groundwater level decline and the thickness of the fine-grained
layers in the aquifer.  Based on the results of the Geoscience groundwater
model, any predicted subsidence would occur gradually and be dispersed laterally
over a large area from the Fenner Gap to the Bristol and Cadiz Dry Lakes.  Table
4-6 summarizes the model-predicted land subsidence over time at selected
locations including the center of the wellfield, existing Cadiz wells, the edge
of Bristol Dry Lake, the center of Bristol Dry Lake, and the edge of Cadiz Dry
Lake (Geoscience, September 1, 2011).  This degree of potential land subsidence
is not expected to significantly impact the alluvial aquifer’s storage capacity
because consolidation of the aquifer will occur in clay and silt intervals,
which do not contribute to the useable storage capacity.  Potential subsidence
in the range projected is also unlikely to harm any surface structures (for
example, subsidence is not expected to exceed thresholds established for
railroad tracks by the Federal Railroad Administration Track Safety Standards
Compliance Manual, April 1, 2007).  This Management Plan provides in Chapter 6
monitoring and action criteria triggers and corrective actions that may be taken
in response to the triggering of those action criteria in order to prevent
significant adverse impacts to critical resources or the occurrence of
Undesirable Results (including progressive subsidence).
 
TABLE 4-6: MAXIMUM POTENTIAL LAND SUBSIDENCE
 
Location
Time
Maximum Potential Land Subsidence (feet)
Project Scenario
Sensitivity Scenario 1
Sensitivity Scenario 2
Center of Wellfield
End of 50 Years
0.2
0.4
0.7
End of 100 Years
0.2
0.4
0.7
Existing Cadiz Wells
End of 50 Years
0.6
1.0
1.5
End of 100 Years
0.6
1.0
1.5
Edge of Bristol Dry Lake
End of 50 Years
0.5
1.0
1.4
End of 100 Years
0.5
1.0
1.7
Center of Bristol Dry Lake
End of 50 Years
0.9
1.7
1.2
End of 100 Years
0.9
2.1
2.7
Edge of Cadiz Dry Lake
End of 50 Years
0.1
0.4
0.5
End of 100 Years
0.1
0.4
0.6



4.2  
Potential Significant Adverse Impacts to Critical Resources: Springs Within the
Fenner Watershed

 
As discussed in the EIR, a potential adverse environmental impact that,
depending on physical conditions, can result from the lowering of regional
groundwater levels is the cessation or reduction of flow from area
springs.  Native springs are present in the vicinity of the Project within the
Fenner Watershed, as shown in Figure 4-9 (CH2M Hill, August 2011).  These
springs support habitat of the desert environment, and some are located within
the Mojave National Preserve and BLM-managed lands.  However, for the reasons
discussed below, the EIR concluded that the lowering of groundwater levels with
the proposed Project would not impact the flow from Fenner Watershed springs.
 
The springs closest to the proposed Project extraction wellfield are located in
the adjacent mountains and include: Bonanza Spring, Hummingbird Spring, and
Chuckwalla Spring in the Clipper Mountains to the north; Willow Spring,
Honeymoon Spring, Barrel Spring, and Fenner Spring in the Old Woman and Piute
Mountains on the east; and Van Winkle Spring, Dripping Spring, Unnamed-17BS1,
Unnamed-17GS1, Granite Cove Spring, Cove Spring, and BLM-1 and BLM-2 springs at
the Southern End of the Providence Mountains. (Id.)  The Bonanza Spring in the
Clipper Mountains, which is the closest spring to the proposed extraction
wellfield, is over 11 miles from the center of the Fenner Gap. (Id.)  All Fenner
Watershed springs, including Bonanza Spring, are located in crystalline hard
rock formations substantially higher in elevation than the alluvial aquifer.
(Id.)
 
CH2M HILL was retained to evaluate the potential that the lowering of
groundwater levels, as proposed by the Project, could impact the flow from
Fenner Watershed springs.  The results of CH2M HILL’s analysis are set forth in
a report titled “Assessment of Effects of the Cadiz Groundwater Conservation
Recovery and Storage Project Operations on Springs,” dated August 3,
2011.  CH2M HILL reviewed the groundwater flow modeling results reported by
Geoscience (Geoscience, September 1, 2011), and developed two conceptual models
of the Bonanza Spring, which was chosen as an appropriate indicator spring of
all springs in the Fenner Watershed because it is the closest spring to the
Project’s proposed wellfield, and thus would be the most likely to experience
any effect from the Project.
 
In the first conceptual model (Concept-1), the model assumes that there is no
physical connection of the springs to a regional groundwater table.  This model
is based on the absence of data of a physical connection of the springs to a
regional groundwater table, the elevation differences between the groundwater in
the alluvial aquifer and elevation of the springs, and the distance between the
saturated alluvial aquifer and springs.  Under this conceptual model, the spring
is fed by upstream fracture flows that are not hydraulically connected to the
regional water table, and thus flow rates at the spring are independent of
groundwater levels in the alluvium, and no impacts would occur to the spring as
a result of Project operations.
 
Although there has been no data developed to date that demonstrates a direct
hydraulic connection between the springs and a regional groundwater table, the
second conceptual model (Concept-2) hypothetically assumed that such a
connection exists to address any outstanding uncertainty.  A simple numerical
groundwater flow model was developed for this conceptual model to evaluate
potential impacts under Concept-2, where hydraulic continuity is assumed and the
regional water table forms the source of water to the springs.  The model was a
simple representation of a generic mountain system with similar characteristics
to the Clipper Mountains, and was intended to evaluate the general response of a
water table in fractured bedrock of mountains under various assumptions that are
specific to the Bonanza Spring hydrogeologic conditions.  The results of the
Concept-2 model suggest that a ten-foot decline in groundwater levels in the
alluvium adjacent to the bedrock of Bonanza Spring (an assumption derived from
simulations by Geoscience discussed above) could result in about one foot of
drawdown at the springs after 50 years and six to seven feet of drawdown at the
springs after hundreds of years and assuming that the decline in the adjacent
alluvial aquifer was maintained at ten feet of drawdown indefinitely.  For
example, CH2M HILL explains that after about 50 years, the drawdown would be
about 10 percent of the potential maximum drawdown in the alluvial
aquifer.  Similarly, after about 100 years, the drawdown would be about 25
percent of the potential maximum drawdown in the alluvial aquifer.  In addition,
it is possible that, depending on how muted the water table response is to
annual changes in precipitation, natural fluctuations of groundwater levels at
the spring due to climate variability could be of a similar order of magnitude
to potential Project-induced drawdown at the springs.
 
CH2M HILL further determined, under CEQA, that potential impacts to other
springs in the southern part of Fenner Watershed are expected to be less than
significant and even more remote than hypothetical potential impacts on the
Bonanza Spring because those springs are at higher elevations and greater
distances from the adjacent alluvial aquifer compared to Bonanza
Spring.  Consequently, CH2M HILL determined that any Project effect on other
springs in the Fenner Watershed, assuming hydraulic continuity, should be less
than significant.
 
In sum, because of the distance, change in elevation, and lack of hydraulic
connection between the fractured crystalline bedrock and groundwater feeding the
Fenner Watershed springs and the alluvial groundwater developed by the Project,
there is no anticipated impact of the Project on Fenner Watershed
springs.  Hypothetically assuming that a hydraulic connection exists (as CH2M
HILL modeled in Concept-2), impacts would be less than
significant.  Nonetheless, consistent with the recommendations of the
Groundwater Stewardship Committee and as discussed in Chapters 5 and 6, this
Management Plan provides for visual, monitoring of spring flows from Bonanza
Spring, Whiskey Spring, and Vontrigger Spring.  As a further precautionary
management measure consistent with the County Ordinance, Project induced
reductions to spring flows will be mitigated.
 
4.3  
Potential Significant Adverse Impacts to Critical Resources: Brine Resources at
Bristol and Cadiz Dry Lakes

 
The brine groundwater at the Bristol and Cadiz Dry Lakes support two existing
salt mining operations.  These operations involve evaporation of the
hyper-saline groundwater from the Dry Lakes to obtain remaining
salts.  Potential significant adverse impacts to brine resources on Bristol and
Cadiz Dry Lakes include lowering of the groundwater or brine water levels within
wells and brine supply trenches used by the salt mining operations, as well as
Project impacts to the chemistry of the hyper-saline groundwater evaporated by
the salt mining operators (e.g., reduced calcium chloride or sodium chloride
within the brine).
 
4.4  
Potential Significant Adverse Impacts to Critical Resources: Air Quality

 
The Project is in the Mojave Desert Air Basin (MDAB).  The MDAB is an assemblage
of mountain ranges interspersed with long broad valleys that often contain Dry
Lakes.  Many of the lower mountains which dot the vast terrain rise from 1,000
to 4,000 feet above the valley floor.  Prevailing winds in the MDAB are out of
the west and southwest.  These prevailing winds are due to the proximity of the
MDAB to coastal and central regions and the blocking nature of the Sierra Nevada
Mountains to the north; air masses pushed onshore in Southern California by
differential heating are channeled through the MDAB.  The MDAB is separated from
the Southern California coastal and Central California valley regions by
mountains where the highest elevation reaches approximately 10,000 feet, and
whose passes form the main channels for these air masses.
 
The Mojave Desert is bordered on the southwest by the San Bernardino Mountains,
which are separated from the San Gabriel Mountains by the Cajon Pass (4,200
feet).  A lesser channel, the Morongo Valley, lies between the San Bernardino
Mountains and the Little San Bernardino Mountains.
 
One potential significant adverse impact to critical resources related to air
quality that, depending on physical conditions, can result from dewatering of
aquifers in the vicinity of Dry Lakes is the potential to materially increase
fugitive dust from the playa surface, thereby increasing the severity of area
dust storms.  Examples of this problem have been documented in the Mojave Desert
at the Owens and Franklin Playas.  To evaluate the potential for increased
fugitive dust resulting from the Project, the consulting firm HydroBio was
retained to evaluate whether the Project’s intended groundwater production would
have an adverse effect on the generation of dust from the surface playas of the
Bristol and Cadiz Dry Lakes.  The results of HydroBio’s investigation are set
forth in a report titled Fugitive Dust and Effects from Changing Water Table at
Bristol and Cadiz Playas, San Bernardino County, California, dated August 30,
2011.
 
Based on sampling, HydroBio’s investigation characterized the soil chemistry and
structure on the Bristol and Cadiz Playas and their immediate margins to
evaluate the relationship between groundwater and surface soils (HydroBio,
Fugitive Dust and Effects from Changing Water Table at Bristol and Cadiz Playas,
San Bernardino, California, August 30, 2011).  HydroBio’s study found that the
soil and water chemistry of both Cadiz and Bristol Playas have very low
quantities of the sodium salts of carbonate, bicarbonate, and sulfate that are
known to cause severe fugitive dust storms from Owens and Franklin Playas.
(Id.)  The study explains that Bristol Playa does produce fugitive dust from
erosion by sand grains driven by high wind across the playa surface.  In this
process, the quantity of sand available on the playa margin is responsible for
the magnitude of the dust release.  The available sand appears to have
diminished over time and this is hypothesized to be due to the action of a mix
of weedy species that have grown increasingly dominant over the past 50
years.  As a result, the severity of Bristol Playa fugitive dust is believed to
be diminishing with time. (Id.)  Importantly, the HydroBio study concluded that
changes in groundwater level, which may result from the Project’s groundwater
production, will likely have no impact upon the amount of dust production from
the playas or the severity of area dust storms. (Id.)
 
With respect to the Cadiz Playa, the study concluded that the Cadiz Playa
appears to be the sink for the sand blown from the region of the Bristol Playa
directly upwind to the northwest. (Id.) This sand tends to be stabilized by the
growth of Russian thistle (tumbleweed).  While the Cadiz Playa has the same soil
and water chemistry as the Bristol Playa, the copious sand dunes around the
shore, particularly in the north to northeast regions result in large amounts of
available sand to erode the playa surface, thereby adding dust to area dust
storms. (Id.)  However, the HydroBio study concluded that the potential lowering
of groundwater levels within the Cadiz Dry Lake will not affect the amount of
dust or severity of dust storms emanating from the Playa. (Id.)
 
The HydroBio study explains that the reason that the potential lowering of water
levels in the Bristol and Cadiz Playas will not affect fugitive dust
concentrations and occurrence is that the chemistry of the soil comprising the
central portions of the Playas is not of the type that causes an increase in
fugitive dust as a result of lowered groundwater levels.  Specifically, the
study explains that the chemistry of the Bristol and Cadiz Playas is low in
carbonate, bicarbonate and sulfate ions that are implicated in other playas that
produce major dust storms (such as Owens and Franklin Playas).  Instead, the
Bristol and Cadiz Dry Lakes playa contains chemistry that has been noted to
induce surface stability (Ca, Na and Cl).  For these reasons, the EIR and
HydroBio study concluded that the Project is not anticipated to have any
material effect on the concentration of dust emanating from the Bristol and
Cadiz Playas nor the severity of area dust storms.  Nonetheless, consistent with
the County’s anticipated conditions under its Ordinance, the recommendations of
the Groundwater Stewardship Committee, and as discussed in Chapters 5 and 6,
this Management Plan provides for the installation and monitoring of four
nephelometers to confirm these technical conclusions and institute corrective
actions if necessary.
 
4.5  
Potential Significant Adverse Impacts to Critical Resources: Project Area
Vegetation

 
Another potential significant adverse impact to critical resources that,
depending on physical conditions, can result from lowering of groundwater levels
is the lowering of groundwater tables that are accessed by area vegetation,
thereby causing the stress or death of that vegetation.  Vegetation in
environments like that found in the Project area provides important
stabilization of soils against the action of wind erosion.  The consulting firm
HydroBio was retained to evaluate whether the Project’s intended groundwater
production would have an adverse effect on the occurrence and health of area
vegetation.  The results of HydroBio’s investigation are set forth in a report
titled, Vegetation, Groundwater Levels and Potential Impacts from Groundwater
Pumping Near Bristol and Cadiz Playas, San Bernardino, California, dated
September 1, 2011.  The HydroBio study concludes that there is no connection of
vegetation to groundwater in the Project area, and hence, no vegetation will be
affected by changes in water table elevation (HydroBio, September 1, 2011).
 
HydroBio began its investigation by locating the most likely vegetation in the
area potentially affected by the planned groundwater pumping.  This “most
likely” cover was identified by its higher activity (denser growth, larger
plants) than all other locations around the Bristol Playa.  Observations of the
Cadiz Playa indicated that this region could be eliminated from concern because
the vegetation around the playa is generally no more verdant than the
surrounding area, hence obviously receiving no promotion from
groundwater.  HydroBio observed that the lowermost edge of the higher shrub zone
was the region with higher vegetation activity that appeared to have the highest
potential for connection of vegetation to groundwater. (Id.)
 
The HydroBio study explains that there are three shrub species that grow around
the Bristol Playa: creosote bush [Larrea tridentata], cattle saltbush [Atriplex
polycarpa] and four-wing saltbush [Atriplex canescens].  Of these, the only
species that may act as a phreatophyte (a plant species that uses groundwater),
is the four-wing saltbush, and this species is specifically a facultative
phreatophyte, meaning it can benefit from but does not require shallow
groundwater. (Id.)  To determine whether any of the four-wing salt brush in the
area are presently accessing groundwater, HydroBio reconstructed a curve for
depth to water (DTW) versus elevation based on hydrographic data collected in
the region of the Cadiz Ranch.  A DTW point was added on the Bristol Playa that
was reconstructed using photogrammetry.  The study found that together, these
points describe a highly linear relationship of DTW versus elevation above sea
level (r2 = 99.9%). (Id.)  Based on the robust and accurate relationship of the
DTW curve, HydroBio estimated the DTW at the lowermost edge of the higher
vegetation cover – the location most likely to have a vegetation/groundwater
connection was 65 feet.  Root excavations of four-wing saltbush have been
measured to reach a maximum of 25 feet on only rare occasions when soils and
hydrology permit, while typical root depths for the species average about 13
feet.  Thus, based on measured and estimated DTW, the HydroBio study concluded
that the shallowest water table position is 40 feet below the record rooting
depth for the four-wing salt brush – the only species that could be potentially
affected by groundwater decline.  HydroBio therefore concluded that there is no
connection of vegetation to groundwater in the Project area. (Id.)  HydroBio
further hypothesized that the promotional effect of periodic surface flows from
the upstream catchments is the reason for the apparent promotion of this
vegetation. (Id.)  For these reasons, the EIR and HydroBio study concluded that
the Project is not anticipated to have any material effect on surface vegetation
in the Project area.  Nonetheless, consistent with the County’s anticipated
conditions under its Ordinance and as discussed in Chapters 5 and 6, this
Management Plan provides for monitoring to confirm these technical conclusions
and corrective actions if necessary.
 
4.6  
Potential Significant Adverse Impacts to Critical Resources: the Colorado River
and its Tributary Sources of Water

 
It is assumed that the groundwater that would be extracted by the Project at the
Fenner Gap is not tributary to the Colorado River because the aquifer systems
within the Fenner, Bristol and Cadiz Watersheds are believed to be a closed
basin, isolated from aquifer systems to the east that are tributary to the
Colorado River by bedrock and groundwater divides.  It is important to ensure
that the Project groundwater is not tributary to the Colorado River for several
reasons.  First, the Colorado River is fully appropriated and rights to divert
water therefrom are governed by a complex set of federal and state
laws.  Material extractions of tributary groundwater could reduce flows in the
Colorado River, thus frustrating the administration of the Colorado River and
affected environmental resources.
 
It is also important to confirm that the Project groundwater is not tributary to
the Colorado River for purposes of satisfying the provisions of the Colorado
River Interim Guidelines for Lower Basin Shortages and the Coordinated
Operations for Lake Powell and Lake Mead (Guidelines) administered by the U.S.
Bureau of Reclamation (Reclamation), for purposes of establishing Intentionally
Created Surplus (ICS) credits under the Guidelines for potential Project
participants that have contracts with Reclamation for diversions from the
Colorado River.  Under the Conservation Component of the Project, groundwater
that is non-tributary to the Colorado River would be introduced into the
Colorado River Aqueduct as “new,” non-tributary water.  For potential
participants who have contracts with Reclamation for Colorado River water, the
receipt of Project water creates the opportunity to establish ICS Credits based
on the use of non-tributary water supplies in lieu of Colorado River diversions
pursuant to Reclamation contracts.  This opportunity could allow a participant
to further augment its water supplies and improve overall water supply
reliability.  To qualify for ICS credits under the Guidelines, the surplus water
used in lieu of Colorado River diversions must be non-tributary to the Colorado
River.
 
While the assumption that the Project groundwater is non-tributary to the
Colorado River is supported by substantial physical evidence (e.g., bedrock and
groundwater divides), two monitoring wells (one existing and another to be
installed) on property owned by Cadiz within the adjacent Piute Watershed that
is tributary to the Colorado River will be monitored.
 
CHAPTER
2                                                                                    
 
MONITORING NETWORK
 
To ensure continued protection of the watershed and other resources, a
comprehensive monitoring network has been developed to assess and continually
evaluate the technical aspects of the Project, and any potential impacts to
critical resources during the life of the Project, as designated in Chapter
4.  The development of the monitoring network was based on the groundwater flow
model that has been developed to better understand the hydrogeologic impacts of
the Project’s proposed groundwater production.  The groundwater flow model will
be continuously refined as additional monitoring data are obtained (see
discussion of groundwater flow model in Chapter 4).
 
This Management Plan will be implemented with a set of monitoring features and
parameters as discussed in this Chapter 5.  The term “feature” refers to any
fixed object, either natural or man-made, from which data will be
collected.  Man-made features include wells from which water level measurements
and water quality samples could be retrieved, weather stations, bench marks,
etc.  A detailed list of monitoring features is given in this Chapter 5.  As new
data become available during Project operations, these monitoring features,
monitored parameters, and monitoring frequency may be refined to protect
critical resources in and adjacent to the Project area.  Refinements to
monitoring features will be made in accordance with the decision-making process
described in Chapters 6 and 8.
 
A total of thirteen different types of monitoring features have been identified
for assessing potential impacts to critical resources during the term of the
Project, as identified in Chapter 4.  A summary of these thirteen types of
monitoring features, as well as monitoring frequencies and parameters to be
monitored, is provided in Tables 5-1 and 5-2.  Locations are shown in Figures
5-1 and 5-2.
 
 
Exhibit 10.2 - Figure 5-1 [figure5-1.jpg]
 
Exhibit 10.2 - Figure 5-2 [figure5-2.jpg]
 
Installation of certain monitoring features, where construction of facilities is
required, will be subject to site-specific approval and permitting by applicable
regulatory agencies.  Cadiz will complete and deliver all needed permits for
monitoring facilities as soon as practicable prior to the 12-month
pre-operational phase.  Cadiz will construct all facilities that are agreed to
in this Management Plan and for which permits have been received.  Construction
of these facilities will be completed within one year of receipt of permits.  If
the implementation of monitoring features currently contained in this Management
Plan is not approved, Cadiz will evaluate and implement alternate monitoring
sites subject to approval by SMWD and the County and the applicable regulatory
agencies.
 
The following text describes in detail the various proposed monitoring features.
 
5.1  
Springs (Feature 1)

 
An inventory of 28 known springs within the Fenner Watershed was completed by
the USGS (USGS, 1984).  Locations of these springs are shown on Figure 5-3.  As
discussed in detail in Chapter 4, the potential significant adverse impacts to
these critical spring resources has been evaluated.  It is not anticipated that
the Project will have any impact on the springs.  Nonetheless, this Management
Plan provides for quarterly monitoring of the Bonanza Spring as an “indicator
spring” because it is the spring that is in closest proximity to the Project
wellfield (approximately 11 miles from the center of Fenner Gap), and, of all
springs within the Fenner Watershed, this one would be the first one to be
affected by the Project, if it were somehow possible to be in hydraulic
connection with the alluvial aquifers, which appears unlikely.  The Whiskey and
Vontrigger Springs, which are located beyond the Project’s projected effects on
groundwater levels in the alluvial aquifers of the Fenner Watershed, will also
be monitored quarterly to compare variations in spring flow from those springs
to variations in spring flow from the Bonanza Spring to assist in determining
whether any material reduction of flow at the Bonanza Spring is attributable to
the Project operation, or instead, is attributable to regional climate
conditions.
 
Exhibit 10.2 - Figure 5-3 [figure5-3.jpg]
 

 
The springs will be monitored on a quarterly basis by visual observations and
flow measurements described in more detail in Section 6.7.2, below.  Visual
observations will include starting and ending points of observed ponded or
flowing water, estimated depth of ponded water and flow rate of flowing water,
conductivity, pH and temperature of water, any colorations of water, and general
type and extent of adjacent vegetation.
 
5.2 
Observation Wells (Feature 2)

 
A total of 14 existing observation wells and 2 new observation wells will be
used to monitor groundwater levels during the Project (see Tables 5-1 and
5-2).  Locations of these wells are shown on Figures 5-1 and 5-2.  Six of these
wells were installed in the 1960’s by Southern California Edison as part of a
regional investigation (wells whose designation begins with “SCE”).  Four of the
observation wells (Labor Camp, Dormitory, 6/15-29, 6/15-1) are owned and
monitored by Cadiz as part of their agricultural operation.  Existing well CI-3
was installed in Fenner Gap during the pilot spreading basin test for the
Project.  Existing wells at Essex, Fenner, Goffs, and Archer Siding #1 are
related to railroad operations or municipal supply.  All of these existing wells
will be inspected to assess their ability to be utilized as observation wells,
provided that appropriate permission and approval is obtained.  If they are not
in a condition to be utilized as observation wells, replacement wells will be
constructed in the vicinity of each well deemed unusable.
 
One new well, Piute-1, will be installed in the Piute Watershed, north of the
Fenner Watershed, and is tributary to the Colorado River.  This well will be
installed on property owned by Cadiz and will be used as a “background”
monitoring well to monitor undisturbed groundwater levels in an adjacent
watershed, to provide information on groundwater level variations due to
climatic changes only.  In addition, this will serve to demonstrate that the
Project will not impact groundwater that is tributary to the Colorado River.
 
Another new well, Danby-1, will be installed in the Danby Watershed to the
east.  Similar to Piute-1, this Danby-1 observation well will be used to
demonstrate that impacts on groundwater levels do not extend beyond the Cadiz
Watershed on the west.  This well will also provide information on regional
groundwater level conditions and is expected to provide additional background
monitoring and information concerning groundwater level changes that may be due
to climatic variations as well.
 
In addition to the observation wells, new monitoring facilities, each composed
of well clusters will be located between Cadiz and Bristol Dry Lakes on the
freshwater side of the saline-freshwater interface to monitor the potential
migration of saline water in an area in which historical data on subsurface
conditions is limited and a greater degree of certainty on geologic conditions
and saline water migration is necessary. These new well clusters are set forth
in Features 3, 8 and 9 and are depicted in Figures 5-1 and 5-2 as Proposed
Induced Flow and Brine Migration Cluster Wells.
 
Groundwater levels will be measured in accordance with the monitoring procedure
presented in Appendix B.  All water samples would be collected according to the
protocol described in Appendix C.  Field parameters such as groundwater
temperature, pH, electrical conductivity, and total dissolved solids (TDS) will
be collected at each well during well purging and prior to sampling.  Samples
from each well will be analyzed for the general mineral and physical parameters
specified in Appendix D.  In addition, all samples collected during the
pre-operational phase will also be analyzed for bromide, boron, iodide barium,
arsenic, hexavalent chromium, total chromium, nitrate, and perchlorate.  The
sample analytical protocol is presented in Appendix D.
 
Groundwater monitoring frequency will be revisited as determined appropriate by
the decision-making process should any of the action criteria be exceeded, as
discussed in Chapter 6.
 
5.3 
Proposed Observation Well Clusters in Project Vicinity (Feature 3)

 
Two well clusters will be established in the immediate vicinity of the Project
wellfield (see Figure 5-2).  These cluster wells will provide a basis to compare
groundwater level and water quality changes in both the shallow and deep
portions of the alluvial and bedrock aquifer systems.  The well clusters will
consist of existing monitoring wells. One well cluster will include monitoring
wells MW-7, MW-7a, and TW-1, and the second cluster will use TW-2 and TW-2MW.
Bother well clusters will allow for monitoring in the immediate vicinity of the
Project.  Selected wells have screened intervals in either the upper alluvial,
carbonate aquifer, and bedrock.  TW-1 and MW-7 will monitor depths in the
carbonate aquifer in their clusters respectively.
 
In addition, three new Proposed Induced Flow and Brine Migration Cluster Wells
will be installed on the freshwater side of the interface between Bristol Dry
Lake and the Project wellfield to monitor groundwater elevations and water
quality (the locations of the wells are depicted in Figure 5-2).  All new
Project monitoring wells shall be designed, installed, and completed in manner
consistent with all applicable state and local regulations and industry
standards.  Monitoring will occur as presented in Tables 5-1 and 5-2.
 
5.4 
Project Production Wells (Feature 4)

 
Data from the wellfield (new Project wells and existing Cadiz agricultural
wells) will be collected to provide information on the groundwater levels and
discharge rates.  Each well will be equipped with a flow meter to monitor well
discharge and a sounding tube for obtaining groundwater level
measurements.  Production data from the Project wells will also be collected
using totaled readings of flow at the CRA.
 
5.4.1 Existing Cadiz Agricultural Wells
 
The Cadiz agricultural operation owns and operates seven agricultural wells used
for irrigation, which are located west and southwest of Fenner Gap (see Figure
1-3).  Five of the seven Cadiz irrigation wells could be incorporated into the
Project wellfield (Wells 21S, 27N, 27S, 28, and 33).  The remaining two wells
(21N and 22) could used as standby pumping or monitoring wells.
 
5.4.2 New Production Wells
 
The Project wellfield would consist of between approximately 17 and 29
additional production wells (depending on Configuration) to be located as shown
on Figure 5-2.  Each new well would be completed to a depth of about 1,000 feet
(see Figure 5-4).  This well design may be modified based on observations in the
field and expectations of drawdown that may be encountered during Project
operations.  The total capacity of the wellfield would allow for a pumping range
of 25,000 afy to 75,000 afy.  All new Project production wells shall be
designed, installed, and completed in manner consistent with all applicable
state and local regulations, and industry standards, and shall be equipped with
flow meters.10
 
Exhibit 10.2 - Figure 5-4 [figure5-4.jpg]

 


5.5 
Land Surface Monitoring (Feature 5)

 
A network of approximately 23 land survey benchmarks will be installed at the
approximate locations shown on Figure 5-2 to monitor changes in land surface
elevation should they occur.  Horizontal and vertical accuracy will be
established in accordance with a second order Class I survey standard
(1:50,000).  Each benchmark will be established and surveyed by a California
licensed land surveyor.  All locations will be dependent upon permitting from
the appropriate agencies.  Benchmark surveys will be conducted on an annual
basis during the term of the Project (see Table 5-1).
 
Pre-operational baseline Interferometric Synthetic Aperture Radar (InSAR) will
be used to evaluate potential impacts in conjunction with the benchmarks.  Cadiz
will obtain surveyed baseline land surface elevations which then will be
compared to each other along with any InSAR data collected by FVMWC during the
course of the Project.  The InSAR data would be used to monitor relative changes
of land surface elevation that could be related to aquifer system deformation in
the Project area.  This pre-operational InSAR data (collected at two separate
times during the year prior to the operational phase of the Project) will
complement the land survey data to establish changes in land surface
elevations.  During the operational phase, annual benchmark surveys will be
conducted and InSAR images will be obtained and evaluated every 5 years to
evaluate potential impacts.  During the post-operational phase, InSAR data and
benchmark survey will be obtained every 5 years (Table 5-1).
 
5.6 
Extensometers (Feature 6)

 
To evaluate potential impacts during the operational phase, FVMWC will construct
three extensometers in the area of the highest probability of subsidence (see
Figure 5-2).  One extensometer will be located north of existing Cadiz
agricultural supply well 21S.  Another extensometer will be located at the
eastern margin of Bristol Dry Lake near the location of a planned monitoring
well cluster described in Section 5.8 below.  Another extensometer will be
located near well TW-2 within the wellfield.  The extensometers will be
constructed to continuously measure non-recoverable compaction of fine-grained
materials interbedded within the alluvial aquifer systems.
 
5.7 
Flowmeter Surveys (Feature 7)

 
Downhole static and dynamic flowmeter surveys will be generated in five selected
new extraction wells.  This is expected to occur during the initial period of
operation and also after 10 years to assess whether flow conditions have changed
as a result of Project operations.  The flowmeter surveys will provide data
regarding vertical variation in groundwater flow to the well
screens.  Depth-specific water quality samples will also be collected to assess
vertical variation of groundwater quality in the Project wellfield area.  Data
will be used to help refine geohydrologic parameters regarding layer boundaries
used in the groundwater models.
 
5.8 
Proposed Observation Well Clusters At Bristol Dry Lake (Feature 8)

 
A total of three new observation well clusters will be installed and monitored
in the vicinity of Bristol Dry Lake during the initial phases of the Project
(see Table 5-1 and Figure 5-2).  Two well clusters will be located along the
eastern margin of Bristol Dry Lake to monitor the effects of Project operations
on the movement of the saline-freshwater interface on the saline side of the
interface as shown (see Figure 5-2).  One additional well cluster will be
installed on the Bristol Dry Lake playa to monitor brine levels and chemistry at
different depths beneath the Dry Lake surface.  This well cluster will be
positioned in relation to the well clusters at the margin of the Dry Lake so as
to provide optimum data for the variable density transport model.
 
A typical observation well cluster completion is illustrated on Figure
5-5.  Screened intervals for each of the wells within each cluster will be
determined from the logging of cuttings and geophysical logging of the deep
borehole which will be drilled first.  Each deep well will be completed with PVC
or other suitable well casings and screens to allow for dual induction
geophysical logging.  Shallow wells will be completed with PVC or other suitable
well casings and screens.
 
Exhibit 10.2 - figure 5-5 [figure5-5.jpg]

 
During the pre-operational phase, static groundwater levels will be monitored on
a continuous basis from each well cluster using downhole pressure
transducers.  Project monitoring will begin immediately following well
installation and development.
 
5.9 
Proposed Observation Well Clusters At Cadiz Dry Lake (Feature 9)

 
At least two well clusters will be located along the northern margin of Cadiz
Dry Lake to monitor the migration of the saline water on the freshwater side of
the interface (proximate locations are illustrated on Figure 5-1). The final
precise locations of these well clusters will be  identified in consultation
with the TRP and County.  The third well cluster will monitor brine levels and
depth distribution of water quality on the Cadiz Dry Lake, similar in nature to
Bristol Dry Lake.  This well cluster will be positioned in relation to the well
clusters at the margin of the Dry Lake so as to provide optimum data for the
variable density transport model.  During the pre-operational phase, static
groundwater levels will be monitored on a continuous basis from the well
clusters using downhole transducers.  Project monitoring will begin immediately
following well installation and development and continue through the
post-operational period (Gamma-Ray/Dual Induction Downhole Geophysical Logs
(Feature 10)).
 
5.10 
Gamma Ray/Dual Induction Logging (Feature 10)

 
Gamma-Ray and Dual Induction electric logs will be run for the deepest
observation wells of each well cluster to be installed at the Dry Lakes (four
total).  These Downhole geophysical techniques allow for the measurement of
groundwater electrical conductivity with depth and could be conducted in
observation wells constructed of PVC casings and screens.
 
Gamma-Ray/Dual Induction geophysical logs will be run as a one-time measurement
to be conducted during observation well cluster installation during the
pre-operational phase of the Project.
 
5.11 
Weather Stations (Feature 11)

 
Data from four existing weather stations will be collected over the course of
the Project (see Figures 5-1).  Existing weather stations include the Mitchell
Caverns weather station (located in the Providence Mountains), the Project
weather station (located in Fenner Gap adjacent to the spreading basins), the
Cadiz CIMIS station (operated by/for CDWR at the Cadiz Field Office), and the
Amboy weather station (located near Bristol Dry Lake in the town of Amboy).
 
The Mitchell Caverns weather station would provide precipitation, temperature,
and other climatic data for the mountain regions of the Fenner Watershed.  The
Fenner Gap weather station would provide climatic data in the immediate vicinity
of the Project area.  The Amboy and Cadiz Field Office weather stations would
provide climatic data representative of the lowest area of the regional
watershed.  Data obtained from the weather stations will be incorporated into
the water resource models described in Chapter 4, along with complementing data
analysis of Feature 12.
 
5.12 
Air Quality Monitoring (Feature 12)

 
5.12.1 Monitoring at Bristol and Cadiz Dry Lakes
 
The relationship between groundwater and the surface of Bristol and Cadiz Dry
Lakes has been evaluated in a technical study conducted by HydroBio.11  The
technical study concludes that unlike some other playas in the arid southwest
such as Owens and Franklin Playas, the soil and water chemistry of both Cadiz
and Bristol Dry Lakes has very low quantities of the sodium salts of carbonate,
bicarbonate and sulfate that are known to generate excessive fugitive dust in
high wind storms.  Rather, the Bristol and Cadiz Dry Lakes are characterized by
sodium and calcium chlorides that maintain a rigid structure when desiccated,
reducing the amount of loose dust on the ground surface that can be lofted by
the wind.  This surface crust is not aided or maintained by direct contact or
indirect contact with the groundwater through capillary action.
 
Under current conditions, dust storms are not uncommon in the valley as sand
particles saltate across the desert floor, dislodging other sand particles and
lofting dust into the air.12  Under current conditions, depth to groundwater in
some areas beneath the Dry Lakes is over 60 feet below ground surface, and the
surface soils in these areas exhibit the same crusty surface as areas with
shallow groundwater.  This crusty surface soil provides some resistance to wind
erosion and limits dust emissions.  It is not reliant on groundwater for
maintenance of its crust integrity.  Therefore, drawdown of the groundwater
beneath the Dry Lakes is not expected to have an effect on surface soils or dust
emissions in the valley.
 
To monitor the condition of the Dry Lakes consistent with recommendations of the
Groundwater Stewardship Committee and to provide additional data on the
environment of the area, four nephelometers will be installed, including one
downwind and one upwind of Bristol Dry Lake and one downwind and one upwind of
Cadiz Dry Lake.  These nephelometers will be placed on privately-owned property
and outside the wind shadow of the agricultural properties.
 
In addition, FVMWC will conduct annual visual observations at four points on
each of the Dry Lakes to record surface soil conditions.  The visual
observations will note soil texture and record susceptibility to wind
erosion.  Photographs of the soil will be taken.  This data will record
conditions over time on the two Dry Lake surfaces at the same locations each
time.
 
These nephelometers will provide data on a daily basis that records opacity of
the air, measuring the effect of dust on visibility.  Data will be collected in
the pre-operational phase of the Project and in the early years of the Project,
establishing a baseline before groundwater levels beneath the Dry Lakes are
affected.  Since wind velocity and dust storms are highly variable, the data
will record trends over time.  Data will also be collected during the
operational and post-operational phase of the Project and compared to baseline
data to evaluate whether Project operations result in a significant adverse
impact to critical air quality resources.
 
5.13 
Project Area Vegetation (Feature 13)

 
As discussed in Chapter 4, above, it is not anticipated that the Project will
have any impact on surface vegetation.  Nonetheless, this Management Plan
provides for baseline and annual monitoring of surface vegetation in the Project
area to verify whether any material reduction in the extent or character of
vegetation is attributable to Project operations or, instead, to seasonal or
regional climatic conditions.
 
CHAPTER 6
MONITORING AND MITIGATION OF SIGNIFICANT ADVERSE IMPACTS TO CRITICAL RESOURCES
(ACTION CRITERIA, DECISION-MAKING PROCESS AND CORRECTIVE MEASURES)
 
This Management Plan identifies specific quantitative criteria or trends (action
criteria) that will “trigger” review and corrective actions where necessary to
protect critical resources or otherwise avoid Undesirable Results.  When action
criterion are triggered, a review of the triggering event will be conducted to
determine whether the event is attributable to or exacerbated by Project
operations, and if so, which specific corrective measures should be implemented
to avoid adverse impacts to critical resources or Undesirable Results.  It is
the intent of this Management Plan to identify deviations from baseline
conditions, along with deviations from groundwater model projections, at
monitoring features as early as possible in order to identify and prevent the
occurrence of adverse impacts to critical resources or Undesirable Results as a
result of Project operations.13  Triggering events may, in some circumstances,
necessitate immediate corrective actions and subsequent review to ensure that
the triggering event resulted from Project operations.
 
6.1  
Decision-Making Process

 
A decision-making process has been developed which outlines the process to be
followed in the event an action criterion is triggered, or when refinements to
the Management Plan are considered.  Potential corrective measures to be
implemented, if appropriate, are identified.  Critical resources and Undesirable
Results, action criteria, the decision-making process, and potential corrective
measures are discussed in Chapter 6 and summarized in Table 6-1.
 
The initial action criteria and corrective measures presented in this Management
Plan are considered conservative.  Refinements to the action criteria and
monitoring network may be proposed after additional data has been
accumulated.  However, any such refinement would occur in accordance with the
terms of this Management Plan.  If FVMWC proposes a refinement to action
criteria or monitoring features, it will submit a written proposal describing
the refinement along with supporting data and materials to the TRP.  The TRP
will then issue a recommendation concerning the proposed refinement to the
County and SMWD, which will determine whether the refinement is warranted, based
on all available technical data, all Project conditions of approval, the
analysis set forth in the Project EIR, and adopted CEQA findings.  Before any
refinement to an action criteria or monitoring feature which is also a
mitigation measure adopted by SMWD as part of its approval of the Project may
occur, SMWD must first determine that substantial evidence supports a finding
that the refined action criteria or monitoring feature will continue to mitigate
the impact identified in the Project EIR.  The County and SMWD will make a
decision regarding the proposed refinement in accordance with the
decision-making process presented here, and further described in Chapter 8.
 
Action criteria are intended to be used as predictors of potential adverse
impacts to critical resources, and these criteria as applied are meant to help
avoid material adverse impacts to critical resources and Undesirable Results.
 
The decision-making process followed in this Management Plan, if an action
criterion is triggered or when the County considers refinements to the
Management Plan, is described in detail as follows.
 
Initial Notification – 10 Business Days
 
If an action criterion (as defined in this Chapter 6) is triggered, FVMWC will,
within ten (10) business days of the triggering event, inform SMWD, the County
Representative (Chief Executive Officer), and the members of TRP that an action
criterion has been triggered and commence the decision-making process described
herein.  If the action criterion threatens an immediate or irreparable injury to
a critical resource or other immediate Undesirable Result, FVMWC will promptly
implement appropriate corrective action(s) or the County may promptly issue an
administrative order as set forth in Section 8.2, below.
 
Initial Assessment and Recommendation – 60 Calendar Days
 
Within sixty (60) calendar days of issuing notice that an action criterion is
triggered, FVMWC will undertake a three-step assessment process.  First, FVMWC
will assess whether the triggering of any action criterion is attributable to
Project operations.  Second, for any triggering of an action criterion
attributable to Project operations, FVMWC will assess whether the triggering of
the action criterion constitutes a potential adverse impact.  Third, for any
triggering of an action criterion that is attributable to the Project and
constitutes a potential adverse impact or threatens to cause an Undesirable
Result, FVMWC will assess, recommend, and implement corrective measure(s)
(including refinements in monitoring or to this Management Plan) necessary to
avoid or mitigate the potential adverse impact or Undesirable Result.
 
FVMWC shall provide its written assessment and recommendation, along with
supporting and any conflicting data, to SMWD, the County Representative, and the
members of TRP within the sixty (60) day assessment period.
 
TRP Review and Recommendation – 90 Calendar Days
 
Upon receiving FVMWC’s written assessment and recommendation, the TRP will have
ninety (90) calendar days to determine whether it concurs with the assessment
and recommendation (including but not limited to modifications to the monitoring
network, corrective actions, etc.).  During the TRP review period, the TRP may
request additional data and analysis from FVMWC and will have access to all
monitoring data.  Within the ninety (90)-day TRP review period, the TRP will
issue a written report of its review of FVMWC’s assessment and recommendation,
including whether it concurs with the assessment and recommendation, to the
County Representative, FVMWC, and SMWD, and if it does not concur, the basis of
its disagreement and any alternative recommended actions.  The TRP’s written
report shall state whether or not the report reflects a consensus of the TRP
members.  If the TRP members cannot reach a consensus, the members’ differing
opinions and recommendations shall be set forth in the written report.
 
County Review and Determination
 
The County Representative will consider the findings and actions taken or
recommended by FVMWC and the TRP, but will exercise his or her own independent
judgment concerning whether the triggering of the action criterion is
attributable to Project operations, whether the triggering of the action
criterion involves a potential adverse impact or Undesirable Result, and to
determine the appropriate corrective measure(s) necessary to avoid or mitigate
the potential adverse impact or Undesirable Result.  The County will issue its
determination in writing to FVMWC, SMWD, and to each member of the TRP.  FVMWC
shall promptly comply with the determination and instructions set forth in the
County’s written correspondence concerning the matter.  With the exception of
corrective actions necessary to address an immediate or irreparable threat of
harm, the oversight, management, and enforcement actions concerning assessment,
application, and refinement of action criteria and corrective measures shall be
made by the County subject to the dispute resolution provisions of the MOU set
forth in Chapter 8.
 
As lead agency for the Project, SMWD shall enforce the implementation of all
adopted mitigation measures as conditions of Project approval.  SMWD will,
pursuant to CEQA Guideline section 15097(a), delegate oversight responsibilities
for those mitigation measures which correspond to provisions of the Management
Plan to the County.  SMWD shall review and consider the County’s ongoing
determination of compliance with those mitigation measures in assessing the
Project’s overall compliance with the Mitigation Monitoring and Reporting
Program and the Project’s conditions of approval.
 
Because compliance with the Management Plan is a condition of SMWD’s approval of
the Project, SMWD in its discretion, will also consider the findings and actions
taken or recommended by FVMWC and the TRP, and will exercise its own independent
judgment concerning whether the triggering of the action criterion is
attributable to Project operations, whether the triggering of the action
criterion involves a potential adverse impact or Undesirable Result, and to
determine the appropriate corrective measure(s) necessary to avoid or mitigate
the potential adverse impact or Undesirable Result.  If SMWD determines that
appropriate corrective measure(s) are necessary to avoid or mitigate the
potential adverse impact or Undesirable Result, but the County does not, SMWD
will independently impose those corrective measures it determines necessary to
avoid adverse impacts to critical resources or Undesirable Results, provided
that independent enforcement by SMWD shall be subject to the same procedural
requirements and remedies applicable as if the County were enforcing the
Management Plan, including the dispute resolution procedure in Section 8.3.
 
Communications by and to FVMWC, the TRP, SMWD and the County, as provided in
this chapter, shall be made by and to, respectively, a point of contact for the
FVMWC designated by the FVMWC Board of Directors (FVMWC Representative), a
member of the TRP designated by the TRP as its point of contact (TRP Chair), the
SMWD General Manager and a point of contact for the County designated by the
County (County Representative).
 
6.2  
Third-Party Wells

 
It is the intent of the Project to operate without adverse material impacts to
wells owned by neighboring landowners in the vicinity of the Project area, and
those operated in conjunction with salt mining operations on the Bristol or
Cadiz Dry Lakes.  To avoid such potential impacts, the groundwater monitoring
network will include monitoring wells located in and around the wellfield, near
neighboring landholdings, and on and adjacent to the Dry Lakes (see Figures 5-1
and 5-2).  Groundwater levels will be monitored on a continuous to semi-annual
basis (see Table 5-1) during the pre-operational and operational periods, then
annually during the post-operational period.  Water quality will be monitored on
a quarterly to annual basis during the pre-operational period, annually during
the operational period of the Project, and triennially during the
post-operational period (see Table 5-1).  Further, FVMWC shall monitor static
(non-pumping) water levels within any third-party wells that are representative
of the local groundwater impacts and located within the northern Bristol/Cadiz
Sub-Basin or elsewhere in the Fenner Watershed.  Such monitoring of third-party
wells will be performed on a semi-annual basis during the pre-operational and
operational periods, then annually during the post-operational period as
established in the Closure Plan.
 
6.2.1 Action Criteria
 
The decision-making process will be initiated if any of the action criteria are
triggered.  The action criteria are:  1) a decline of static water levels of
more than twenty feet from pre-Project static water levels or to a degree in
which the reduction in static water levels results in an inability to meet
existing production of any third-party well drawing water from the northern
Bristol/Cadiz Sub-Basin or elsewhere in the Fenner Watershed; or 2) the receipt
of a written complaint from one or more well owner(s) regarding decreased
groundwater production yield, degraded water quality, or increased pumping costs
submitted by neighboring landowners or the salt mining operators on the Bristol
and Cadiz Dry Lakes.  Any written complaint by a well owner in accordance with
this action criterion shall be directed to FVMWC.
 
6.2.2 Decision-Making Process
 
If any of the action criteria are triggered, the decision-making process will
include:
 
·  
If a written complaint with a documented change in water level as provided for
in Section 6.2.1 is received from a third-party well owner located within the
Limits of the Maximum Projected 20 ft Drawdown (see Figure 5-1), FVMWC will
immediately implement Corrective Measure 6.2.3.1, below;

 
·  
Assessment of whether water level changes, decreased yields, increased pumping
costs, and/or degraded water quality in the third-party wells are attributable
to Project operations or other causes;

 
·  
If such water level changes, decreased yields, increased pumping costs and/or
degraded water quality are determined to not be attributable to Project
operations in conformance with the decision-making process in Section 6.1, then
FVMWC would discontinue any interim arrangement to provide water as set forth in
Section 6.2.3.1;

 
·  
If such water level changes, decreased yields, increased pumping costs and/or
degraded water quality are determined to be attributable to Project operations,
then one or more of the corrective measures set forth in Section 6.2.3 shall be
implemented.

 
6.2.3 Corrective Measures
 
6.2.3.1  
Interim Water Supply.  If a written complaint as provided for in Section 6.2.1
is received from a third-party well owner located within the area described
above (see Figure 5-1), FVMWC will arrange for an immediate interim supply of
water to the third-party well owner until the decision-making process is
complete in an amount necessary to fully offset any reduced yield to the
third-party well owner, as compared to the yield from the impacted well prior to
Project operations or, if the impacted well was installed after Project
operations commenced, then as compared to the yield of the well immediately
after installation.

 
6.2.3.2  
Further Corrective Measures.  If any of the Action Criteria set forth in 6.2.1
are triggered and the impacts are determined to be attributable to Project
operations, one or more of the following further corrective measures shall be
implemented to correct the impairment to the beneficial use of the groundwater:

 
·  
Continued provision of substitute water supplies;

 
·  
Deepening or otherwise improving the efficiency of the impacted well(s);

 
·  
Blending of impacted well water with another local source;

 
·  
Constructing replacement well(s) on disturbed land subject to the same
mitigation measures imposed on the Project wellfield as set forth in the SMWD’s
Mitigation Monitoring and Reporting Program;

 
·  
Paying the impacted third-party well owner for any increased material pumping
costs incurred by the well owner; or

 
·  
Entering into a mitigation agreement with the impacted third-party well owner.

 
6.2.3.3  
Alternative Corrective Measures.  If the preceding corrective measures are
ineffective or infeasible, Project operations shall be modified to address the
adverse impacts on third-party wells.  For the purposes of these action
criteria, “ineffective” shall be defined as a corrective measure that when put
into place did not meet the objective set forth in the corrective
action.  “Infeasible” is a corrective measure which cannot be implemented due to
cost, technical challenges, or legal restraints.  Modifications to Project
operations shall include one or more of the following:

 
·  
Reduction in pumping from Project well(s);

 
·  
Revision or reconfiguration of pumping locations within the Project wellfield;
or

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
adverse impact.

 
6.3  
Land Subsidence

 
Twenty three land survey benchmarks will be established and surveyed by a
licensed land surveyor on an annual basis to identify and quantify potential
subsidence within the Project area (see Figures 5-1 and 5-2).  Three
extensometers will be constructed in areas of projected subsidence (see Figure
5-2).  The extensometers, which would be monitored continuously from
installation through the post-operational period, would verify if the land
surface changes (also potentially identified from land surveys and InSAR
satellite data obtained and analyzed every 5 years through the post-operational
period) are due to (1) subsidence due to groundwater withdrawal; or (2) other
mechanisms (e.g. regional tectonic movement).
 
6.3.1 Action Criteria
 
The decision-making process will be initiated if either of the action criteria
is triggered.  The action criteria are: 1) subsidence that would result in a
decline in the ground surface elevation of more than 0.3 feet when compared to
baseline data collected from the extensometers and corroborated by the land
survey benchmarks or InSAR data and analysis; or 2) a trend in subsidence which,
if continued, would be of a magnitude within 10 years that impacts existing
infrastructure within the Project area.  The magnitude for the railroad tracks
is more than one inch vertically over 62 feet linearly along the existing
railroad tracks.
 
6.3.2 Decision-Making Process
 
If either of the action criteria is triggered, the decision-making process will
include:
 
·  
Assessment as to whether the subsidence is attributable to Project operations;

 
·  
If the subsidence is determined to be attributable to Project operations, then
an assessment will be made to update trends and projections in subsidence over
the remaining Project life and to determine whether the subsidence constitutes a
potential adverse impact to aquifer health or surface uses.  Potential adverse
impacts include potential damage to surface structures as a result of
differential settlement or fissuring, general subsidence sufficient to alter
natural drainage patterns or cause damage to structures, or adverse changes to
the geologic integrity of the aquifer, its storage capacity, or its water
quality;

 
·  
If no such significant adverse impacts to critical resources are identified,
potential actions may include:

 
o  
No action;

 
o  
Proposed refinements to the action criteria;

 
o  
Additional verification monitoring, including a field reconnaissance to assess
and detect any differential settlement; or

 
o  
Proposed revisions to the benchmark survey and/or InSAR monitoring frequency.

 
·  
If the subsidence is determined to be attributable to Project operations and the
subsidence is determined to constitute a potential adverse impact to surface
drainage, aquifer health, surface uses or infrastructure, then one or more of
the corrective measures set forth in Section 6.3.4 shall be implemented.

 
6.3.3 Criteria for Subsequent Review of Subsidence and Overdraft
 
As an additional management feature, if during the decision-making process in
Section 6.3.2, above, it is determined that permanent subsidence is anticipated
to exceed the predicted subsidence by fifty percent under Sensitivity Scenario 1
at the locations monitored and shown on Table 4.6 within 50 years as measured by
at least two extensometers and corroborated by benchmark surveys and InSAR data
and analysis, then the County in consultation with the TRP shall conduct a
comprehensive review and analysis of subsidence.  The comprehensive review will
evaluate whether, notwithstanding post-project replenishment, the imposed floor
on groundwater levels, and prior and planned corrective actions, the subsidence
involves a progressive, long-term, and permanent decline in ground surface
elevations over the pumping period of the Project and, if so, whether that
subsidence evidences the occurrence of Overdraft as defined in this Management
Plan.  If the County or SMWD reasonably determines that the levels of subsidence
indicate that Overdraft will occur, then Project operations shall be modified by
one or more of the following corrective measures:
 
·  
Reduction in pumping from Project well(s);

 
·  
Revision or reconfiguration of pumping locations within the Project wellfield;
or

 
·  
Stoppage of groundwater extraction for a duration necessary to arrest the
subsidence.

 
6.3.4 Corrective Measures
 
Corrective measures that shall be implemented to repair damaged structures
and/or arrest the subsidence shall include one or more of the following:
 
·  
Repairing any structures damaged as a result of subsidence attributable to
Project operations;

 
·  
Entering into a mitigation agreement with any impacted party(s).

 
If the forgoing corrective measures are ineffective or infeasible or if
subsidence would potentially alter natural drainage patterns or result in
adverse changes to the geologic integrity of the aquifer, its storage capacity,
or its water quality, Project operations shall be modified to arrest the
subsidence.  For the purposes of these action criteria, “ineffective” shall be
defined as a corrective measure that when put into place will not meet the
objective set forth in the corrective action (e.g., it will not protect aquifer
health or repair damaged structures and arrest the subsidence).  “Infeasible” is
a corrective measure which cannot be implemented due to cost, technical
challenges, or legal restraints.  Modifications to Project operations shall
include one or more of the following:
 
·  
Reduction in pumping from Project well(s);

 
·  
Revision or reconfiguration of pumping locations within the Project wellfield;
or

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
adverse impact.

 
6.4  
Induced Flow of Lower-Quality Water from Bristol and Cadiz Dry Lakes

 
Saline water migration is allowed up to and not to exceed 6,000 feet from the
baseline location of the saline-freshwater interface.  To prevent migration of
saline groundwater beyond 6,000 feet, FVMWC will implement mitigation measures
that may include injection or extraction wells or other physical means to
maintain the saline-freshwater interface.  If these physical measures prove
ineffective, reductions in Project pumping will be required (see Section 6.4.4,
below).
 
6.4.1 Monitoring
 
To monitor the influence of the Project’s operation on the migration of the
saline-freshwater interface located between the Project wellfield and the
Bristol and Cadiz Dry Lakes, a network of “cluster type” observation wells will
be established between the Project wellfield and the saline-freshwater
interface.  Groundwater TDS concentrations in the well clusters will be
monitored on a quarterly basis during the pre-operational period of the Project,
semi-annually throughout the operational period, and annually during the
post-operational period of the Project.  Of the monitoring well network, SCE
Well no. 5 and SCE Well no. 11, along with other newly installed well clusters
located between the interface and the Project wellfield will be located such
that that they are appropriate to serve as “sentinel” wells to determine whether
there is a progressive migration of the saline-freshwater interface.  The
locations of SCE Well no. 5, SCE Well no. 11, and the other sentinel well
clusters are shown in Figures 5-1 and 5-2.  As an additional management feature,
an analysis shall be conducted of Project operations as part of the first Five
Year Report to locate at least two additional monitoring well clusters along the
saline-freshwater interface (and on Cadiz owned lands).  The location of new
monitoring well clusters shall be approved by the County representative and SMWD
representative in consultation with the TRP and new wells will be placed by
FVMWC within 10 years of commencement.
 
6.4.2 Action Criteria
 
The decision-making process will be initiated if the action criterion is
triggered.  The action criterion is a migration of the interface, as measured by
an increase in TDS concentration in excess of 600 mg/L in any cluster or
observation well located within a distance of 6,000 feet from pre-Project
locations of the interface.
 
6.4.3 Decision-Making Process
 
If the action criterion is triggered, the decision-making process will include:
 
·  
Assessment of whether the increased TDS concentration or migration of the
saline-freshwater interface is attributable to Project operations;

 
·  
Assessment of trends and updated projections of whether and when the
saline-freshwater interface is expected to migrate 6,000 feet from its baseline
location;

 
·  
If the increased TDS concentration within the monitoring wells is determined to
be attributable to the Project and the saline-freshwater interface is expected
to migrate more than 6,000 feet from its baseline location within 10 years and
at any time during the Project’s operation or post-operation periods, then one
or more of the corrective measures set forth in Section 6.4.4 shall be
implemented.

 
6.4.4 Corrective Measures
 
Corrective measures that will be implemented to eliminate the further migration
of saline groundwater towards the Project wellfield may include the following:
 
·  
Installing one or more extraction well(s) or injection well(s) at the
northeastern edge of Bristol Playa and/or north of Cadiz Playa where the salt
mining source wells are located to maintain the saline-freshwater interface
within its 6,000-foot limit subject to the same mitigation measures imposed on
the Project well-field as set forth in the SMWD Mitigation Monitoring and
Reporting Program (see Figures 5-1 and 5-2).

 
If the forgoing corrective measures are ineffective or infeasible, Project
operations shall be modified to eliminate the further migration of saline
groundwater towards the Project wellfield.  Modifications to Project operations
will include one or more of the following:
 
·  
Reduction in pumping from Project wells;

 
·  
Revision of pumping locations within the Project wellfield; or

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
predicted impact.

 
6.5  
Brine Resources Underlying Bristol and Cadiz Dry Lakes

 
To monitor potential Project impacts on the salt mining operations on the
Bristol and Cadiz Dry Lakes, a network of “cluster type” monitoring wells will
be established between the Project wellfield and the margins of the Dry Lakes
(see Figures 5-1 and 5-2).  Groundwater levels will be monitored on a continuous
basis throughout the operational and post-operational term of the Project.
 
6.5.1 Action Criteria
 
The decision-making process will be initiated if either of the action criteria
is triggered.  The action criteria are:
 
·  
A declining trend in groundwater or brine water levels of greater than 50
percent of either (a) the water column above the intake of any of the salt
mining operators’ wells, or (b) the average depth of brine water level within
the brine supply trenches operated by the salt mining operators.  Changes in
such groundwater or brine water levels, shall be determined by monitoring
changes in the static water levels within the network of clustered monitoring
wells identified above, as changes in the static water levels within these
monitoring wells are correlated with the groundwater or brine water levels
within the salt mining operator’s wells and brine supply trenches; or

 
·  
The receipt of a written complaint from a salt mining operator regarding
decreased groundwater production yield or increased pumping costs from one or
more of its wells, or decreased water levels within its brine supply
trenches.  Any written complaint by a salt mining operator in accordance with
this action criteria shall be directed to FVMWC.

 
6.5.2 Decision-Making Process
 
If either of the action criteria is triggered, the decision-making process will
include:
 
·  
Assessment of whether the change in groundwater/brine level in excess of the
action criteria is attributable to Project operations;

 
·  
If the change in groundwater/brine water level in excess of the action criteria
is determined to be attributable to Project operations, then an assessment will
be made to determine whether the groundwater/brine level change constitutes a
potential adverse impact to one or more of the salt mining operations on the Dry
Lakes.  Adverse impacts include changes to brine chemistry or yields from
existing brine production wells or brine supply trenches attributable to Project
operations.  If no such impacts are identified, potential actions may include:

 
o  
Continued or additional verification monitoring;

 
o  
Proposed refinements to the action criteria;

 
o  
Proposed revision to the monitoring frequency at the observation well clusters
at the margins of the Dry Lakes;

 
o  
If the decline in groundwater/brine water level(s) approaching the action
criteria is determined to be attributable to Project operations, and the changes
constitute a potential adverse impact to one or more of the salt mining
operations on the Dry Lakes, then one or more of the corrective measures set
forth in Section 6.5.3 shall be implemented.

 
6.5.3 Corrective Measures
 
Action(s) necessary to mitigate changes to brine chemistry or yields from
existing brine production wells or brine supply trenches attributable to Project
operations, and thereby maintain or restore the beneficial use of the
groundwater/brine water by the salt mining operations, shall include one or more
of the following:
 
·  
Compensating the mining operator(s) for the additional costs of pumping;

 
·  
Installing one or more brine extraction well(s) and/or injection well(s) where
the salt mining source wells are located subject to the same mitigation measures
imposed on the Project well-field as set forth in the SMWD Mitigation Monitoring
and Reporting Program (see Figure 5-1); or

 
·  
Entering into a mitigation agreement with the salt mining operator(s).

 
If the forgoing corrective measures are ineffective or infeasible, Project
operations shall be modified until adverse impacts to the salt mining operations
are eliminated.  For the purposes of these action criteria, “ineffective” shall
be defined as a corrective measure that when put into place did not meet the
objective set forth in the corrective action, i.e., to maintain or restore the
beneficial use of the groundwater/brine water by the salt mining
operations.  “Infeasible” is a corrective measure which cannot be implemented
due to cost, technical challenges, or environmental and permitting issues as
defined under CEQA.  Modifications to Project operations shall include one or
more of the following:
 
·  
Reduction in pumping from Project wells;

 
·  
Revision of pumping locations within the Project wellfield; or

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
predicted impact.

 
6.6  
Adjacent Basins, Including The Colorado River and its Tributary Sources of Water

 
Adjacent basins will be monitored to provide verification that the Project does
not impact groundwater levels in these adjacent basins.  Because the Bristol,
Cadiz, and Fenner Watersheds are assumed to be closed watersheds, it is expected
that the observation wells will demonstrate no Project impact.  Baseline
groundwater conditions observed in these adjacent basins will also provide
information on climatic change effects on groundwater levels on a regional
basis.
 
The Piute Watershed is tributary to the Colorado River.  Groundwater flow from
this watershed ultimately discharges to the Colorado River, so it is a part of
the water resource of the Colorado River.  As discussed above, it would be an
adverse impact if this groundwater flow was impacted by Project operations.  The
Piute-1 observation well will provide data on groundwater levels in this
basin.  In addition, the Piute-1 well is located approximately equi-distant from
the next southerly well from the proposed Goffs observation well, so this well
can be compared to these observation wells to assess groundwater level
differences between them, if any.
 
The Danby basin is located immediately to the east.  A new observation well,
Danby-1, will provide information on groundwater conditions in this adjacent
basin.
 
6.6.1 Monitoring
 
Because the Bristol, Cadiz, and Fenner Watersheds are assumed to be closed
watersheds that are isolated from aquifer systems in neighboring basins by
bedrock and groundwater divides, no action criteria are necessary to protect
these critical resources.  However, to accommodate requests of stakeholders in
the Danby area, and to demonstrate the lack of any hydrogeologic connectivity
between the alluvial groundwater developed by the Project and the Piute Basin,
the monitoring wells in these adjacent basins, along with all the other Project
observation wells, will be monitored to verify these factual conclusions.
 
6.7  
Springs

 
As discussed at Section 4.2 of Chapter 4 above, because of the distance, change
in elevation, and lack of hydraulic connection between the fractured bedrock
groundwater feeding the Fenner Watershed springs and the alluvial groundwater
developed by the Project, the Project is not anticipated to affect the spring
flows within any of the Fenner Watershed springs.
 
6.7.1 Monitoring
 
The Project is not anticipated to have an effect on the spring flows in any of
the Fenner Watershed springs.  However, consistent with the recommendations of
the Groundwater Stewardship Committee and as a conservative monitoring protocol
conditioned under the County’s Groundwater Management Ordinance, baseline and
periodic visual observation and flow estimates shall be performed at the Bonanza
Spring in the Clipper Mountains, the Whiskey Springs in the Providence Mountains
(near Colton Hills), and Vontrigger Spring in the Vontrigger Hills east of the
Hackberry Mountains no less often than quarterly during the pre-operational and
operational period of the Project and annually during the post-operational
period.  The Bonanza Spring will be monitored as an “indicator spring” because
it is the spring that is in closest proximity to the Project wellfield
(approximately 11 miles from the center of Fenner Gap).  The Whiskey and
Vontrigger Springs will be monitored to compare variations in spring flow and
other spring characteristics (e.g., location and elevation, spring type,
discharge, spring length, water depth and width, water quality measurements,
vegetative bank and emergent cover, substrate composition, photographic records,
etc.)14 from those springs to variations in spring flow and characteristics from
the Bonanza Spring to determine whether reductions of flow at the Bonanza Spring
are attributable to the Project operations, or instead, are attributable to
annual precipitation.  Monitoring of groundwater levels in monitoring wells
located between Bonanza Spring and the wellfield will also be conducted to
provide data which could be used to correlate changes in groundwater levels
attributed to the Project to changes in flow in the Bonanza Spring.
 
6.7.2 Action Criteria
 
The decision-making process will be initiated if the action criterion is
triggered.  The action criterion is a reduction in the average annual or
seasonal flows or degradation in the average annual or seasonal characteristics
at Bonanza Spring that exceed the baseline annual (or seasonal) flow
fluctuations or that deviate from annual baseline conditions established during
the first 10 years of monitoring.  If such a reduction of flow or spring
condition is observed, the decision-making process will be initiated.
 
6.7.3 Decision-Making Process
 
If the action criteria is triggered, the decision-making process will include:
 
·  
Assessment of whether the reduction in flow or spring condition is attributable
to Project operations and not the result of changes in annual precipitation,
climatic conditions, or other conditions unrelated to the Project (e.g., fire,
disease, etc.);

 
·  
If the reduction in flow or spring condition is determined to be attributable to
Project operations, one or more of the corrective measures shall be implemented.

 
6.7.4 Corrective Measures
 
Action(s) necessary to re-establish baseline spring conditions and flows shall
include one or more of the following in addition to a reevaluation of the
relationship between the aquifer and the springs within the watershed:
 
·  
Reduction in pumping from Project wells;

 
·  
Revision of pumping locations within the Project wellfield;

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
predicted impact.

 
6.8  
Air Quality

 
The EIR concludes that groundwater is not connected to the erosion potential of
the Dry Lake surface soils and therefore the lowering groundwater levels beneath
the Dry Lakes is not expected to increase dust generation from the Dry Lakes or
otherwise affect regional air quality.  Consistent with the recommendations of
the Groundwater Stewardship Committee and as a conservative monitoring protocol
to be conditioned by the County under its Ordinance, Cadiz will prepare a
monitoring plan in consultation with the TRP to address possible sources of
fugitive dust emissions (depth to groundwater, surface vegetation, surface soil
chemistry) and local air quality over time (nephelometers and weather stations)
to verify that the Project does not increase dust generation (i.e., particulate
matter) from the Dry Lakes.  The monitoring plan, at a minimum, shall set forth
specific performance criteria and identify monitoring methods, the location of
weather stations and nephelometers, measures to protect quality assurance and
quality control, and reporting parameters.  The monitoring plan shall be
reviewed and approved by the County Representative before the Project commences
construction.
 
6.8.1 Monitoring
 
As described in Section 5.2, above, a network of observation wells will be
established between the Project wellfield and Bristol and Cadiz Dry Lakes (see
Figures 5-1 and 5-2).  Groundwater levels will be monitored in many wells on a
continuous basis throughout the term of the Project, which can help identify
specific depths to groundwater and hydrological connections to surface soils and
vegetation.
 
Furthermore, Cadiz will install weather stations and four nephelometers—upwind
and downwind of the Bristol and Cadiz Dry Lakes—to establish baseline data of
visibility in the valley, along with providing air quality data throughout the
duration of Project operations.  In addition, FVMWC will conduct annual visual
observations at four points on each of the Dry Lakes to record surface soil
conditions.  The visual observations will note soil texture and record
susceptibility to wind erosion.  Photographs of the soil will be taken.  This
data will record conditions over time at the same locations on each of these Dry
Lake surfaces.
 
These nephelometers will provide data on a daily basis that records opacity of
the air, measuring the effect of dust on visibility.  Data will be collected in
the early years of the Project, establishing a baseline before groundwater
levels beneath the Dry Lake are affected and will continue during Project
operations.  Since wind velocity and dust storms are highly variable, the data
will record trends over time.  Data from the nephelometers will be analyzed by
FVMWC, with the results of the analysis and associated data summaries submitted
annually to the TRP.  This data will inform the TRP on the environmental
setting, augmenting the weather station data, and provide information for the
long term management of the facilities in the valley.  The TRP will provide
recommendations over time regarding modifications to the verification data
collection activities if needed.
 
6.8.2 Action Criteria
 
The decision-making process will be initiated if the action criteria are
triggered.  The action criteria are (1) changes in annual average or peak
concentrations of airborne particulate matter as measured by nephelometers that
exceed average annual or peak baseline conditions by 5 percent or more, or (2)
changes in surface soil conditions on the Dry Lakes that show a degradation of
soil structure and increased susceptibility to wind erosion compared to baseline
conditions established through monitoring prior to Project pumping.  If such
changes are measured, the decision-making process will be initiated.
 
6.8.3 Decision-Making Process
 
If the action criteria is triggered, the decision-making process will include:
 
·  
Assessment of whether the change in air quality or soil conditions are
attributable to Project operations;

 
·  
If air quality changes are determined to be attributable to Project operations
or if degradation of soil structure and increased susceptibility of wind erosion
are determined to be attributable to Project operations, one or more of the
corrective measures shall be implemented.

 
6.8.4 Corrective Measures
 
Action(s) necessary to re-establish baseline airborne particulate levels and
soil structure shall include one or more of the following:
 
·  
Reduction in pumping from Project wells;

 
·  
Revision of pumping locations within the Project wellfield;

 
·  
Stoppage of groundwater extraction for a duration necessary to restore baseline
air quality conditions to correct for Project impacts.

 
6.9  
Management of Groundwater Floor

 
Pursuant to the MOU, the parties agreed to (i) identify the groundwater levels
that will serve as monitoring targets and a “floor” for the maximum groundwater
drawdown level in the Project wellfield, and (ii) establish a projected rate of
decline in the groundwater table.  The floor and rate of decline are designed
to, among other things, set a designated maximum drawdown elevation in the
Project wellfield and help assess trends and operate the Project in a manner
that avoids Undesirable Results or other physical impacts enumerated in the MOU
(including saline water migration).
 
6.9.1 Groundwater Management Level
 
The Project may drawdown the aquifer in the center of the Project wellfield area
to a maximum drawdown level (the “floor”) of elevation 530 feet (80 feet below
baseline elevations).  The floor will be calculated as an average groundwater
elevation within a 2-mile radius from the center of the Project wellfield
area.  The rate of decline in groundwater elevation can be expected to vary,
being higher initially and gradually stabilizing to a lower long-term
rate.  With the 80-foot floor, the projected rate of decline is approximately
1.6 feet per year averaged over the Project’s 50-year lifespan. Once the floor
is reached, and absent approval of a new floor by the County, pumping must be
reduced to a quantity at or below the amount that will maintain water levels at
or above the 80-foot floor.  The floor is a management level, meaning annual,
short-term incursions below the floor (3 consecutive years or less) are
acceptable under the following conditions:
 
 
(a)
No management criteria or corrective actions under this Management Plan have
been triggered as necessary to avoid the threat of Undesirable Results; and

 
 
(b)
Average groundwater levels must remain at or above the floor as measured on a
10-year average.

 
6.9.2 Monitoring
 
As described above, monitoring wells within a two-mile radius from the center of
the Project wellfield will be used to monitor declines in groundwater levels and
to develop data to evaluate actual rates of recharge.  Monitoring wells will be
selected from the following existing wells located in the Project wellfield
area: CI-1, CI-2, CI-3, MW-1, MW-2, MW-3, MW-4, MW-5, MW-6, MW-7, MW-7A, PW-1,
TW-1, TW-2, TW2-MW, TW-3, CH-5 (the locations of these existing wells are
depicted in Figure 5-2).  Selected monitoring wells within the set may be
substituted, if necessary, after the 5-Year project review period.  Additional
monitoring wells may be added within the 2-mile radius, if necessary, after the
5-Year project review period. Groundwater levels will be monitored on a
continuous basis throughout the term of the Project.
 
6.9.3 Adaptive Management
 
Any time after 15 years of operation, FVMWC or SMWD may apply to the County to
lower the floor below elevation 530 feet (80 feet below baseline) to elevation
510 feet (100 feet below baseline), on the following conditions:
 
 
(a)
FVMWC or SMWD shall first consult with and obtain a recommendation from the TRP
on whether the following requirements can be satisfied:

 
 
(i)
Sufficient operational data exists to support a decision concerning the floor or
whether additional operational data is needed;

 
 
(ii)
The Project will achieve additional conservation benefits at the proposed floor;
and

 
 
(iii)
The lowering of the floor will not trigger either the management criteria or the
corrective actions under this Management Plan (other than the floor itself) in
order to avoid the threat of Undesirable Results.

 
 
(b)
The County must approve a lowering in the floor if it can make the following
findings:

 
 
(i)
Sufficient operational data exists to support a decision to lower the floor and
avoid Undesirable Results;

 
 
(ii)
The urban water management plans for each of the municipal water agencies and
purveyors receiving water from the Project have disclosed the 50-year limit on
the Cadiz water supply;

 
 
(iii)
Additional conservation benefits will be realized at the proposed floor;

 
 
(iv)
Lowering the floor would not result in the triggering of either the action
criteria or the corrective actions under this Management Plan as necessary to
avoid the occurrence of Undesirable Results; and

 
 
(v)
There is no other threat of adverse environmental consequences that may arise
due to changed or unforeseen circumstances.

 
 
(c)
The new 510-foot (100-foot) floor would operate as a new management level,
meaning annual, short-term incursions below the floor would be acceptable under
the conditions set forth in Sections 6.9.1(a)-(b), above.

 
6.9.4 Action Criteria
 
The decision-making process will be initiated if the action criteria are
triggered.  The action criteria are trends in groundwater levels (rate of
decline) that demonstrate that the designated floor elevation will be exceeded
within 10 years.  If such changes are measured, the decision-making process will
be initiated.
 
6.9.5 Decision-Making Process
 
If the action criteria is triggered, the decision-making process will be
include:
 
·  
Assessment of trends and updated projections of whether and when the Project is
anticipated to reach the designated floor;

 
·  
If it is determined that the groundwater levels may drop below the designated
floor within 10 years, one or more of the corrective measures shall be
implemented.

 
6.9.6 Corrective Measures
 
Action(s) necessary to manage or avoid incurring below the designated floor
shall include one or more of the following.
 
·  
Reduction in pumping from Project wells;

 
·  
Revision of pumping locations within the Project wellfield;

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
predicted impact.

 
6.10  
Project Area Vegetation

 
As discussed at Section 4.5 of Chapter 4 above, the Project is not anticipated
to affect surface vegetation surrounding the wellfields, at the Playas, or
within the surrounding Playa margins.
 
6.10.1 Monitoring
 
The Project is not anticipated to affect surface vegetation in the Project
Area.  However, as a conservative monitoring protocol conditioned under the
County’s Groundwater Management Ordinance and MOU, baseline and periodic visual
observations shall be performed around the wellfields and at the Playas and
surrounding Playa margins annually during the pre-operational and operational
periods of the Project.  Monitoring of groundwater levels will also be conducted
to provide data which could be used to correlate changes in groundwater levels
attributed to Project operations to changes in surface vegetation.
 
6.10.2 Action Criteria
 
The decision-making process will be initiated if the action criterion is
triggered.  The action criterion is a reduction in the extent or character of
Project area vegetation from the baseline established in the first 10 years of
monitoring.  If such changes are observed, the decision-making process will be
initiated.
 
6.10.3 Decision-Making Process
 
If the action criteria is triggered, the decision-making process will include:
 
·  
Assessment of whether the reduction in extent or character of surrounding
surface vegetation is attributable to Project operations and not the result of
changes in annual precipitation or climatic conditions;

 
·  
If the reduction in the extent or character of surface vegetation is determined
to be attributable to Project operations, one or more of the corrective measures
shall be implemented.

 
6.10.4 Corrective Measures
 
Action(s) necessary to re-establish baseline vegetation shall include one or
more of the following in addition to a reevaluation of the relationship between
the aquifer and surface vegetation within the watershed:
 
·  
Reduction in pumping from Project wells;

 
·  
Revision of pumping locations within the Project wellfield;

 
·  
Stoppage of groundwater extraction for a duration necessary to correct the
predicted impact.

 
CHAPTER 7
CLOSURE PLAN AND POST-OPERATIONAL REPORTING
 
A Closure Plan will be developed as part of this Management Plan to ensure that
no residual effects of Project operations after 50 years will result in adverse
impacts to the groundwater system and environment (as defined in Chapter 4) in
or adjacent to the Project wellfield area and outlying areas that monitoring has
determined have been influenced by Project operations.
 
7.1  
Closure Plan Approval

 
A draft Closure Plan will be prepared by FVMWC and submitted to SMWD, the TRP,
and the County no later than December 31 of the 25th year of Project
operations.  FVMWC will consult with the TRP to provide input and guidance
throughout the development and refinement of the draft Closure Plan.  The TRP
shall submit a formal written recommendation to the County within one year of
its receipt of the draft Closure Plan from FVMWC.  A final Closure Plan will be
approved by the County, as it determines appropriate in its discretion after
consideration of the draft Closure Plan and any recommendations of the TRP.
 
Once prepared, the Closure Plan will be reevaluated every 5 years in
consultation with the TRP.  Such reevaluation may include refinements to the
Closure Plan.  Any modification to the Closure Plan must be reviewed and
approved by the County.
 
7.2  
Closure Criteria

 
Subject to additional or alternative terms and conditions that may be developed
as part of the Phase II Imported Water Storage Component, the Closure Plan
shall, at a minimum, include the following conditions:
 
·  
Monitor groundwater levels and groundwater quality for a minimum period of 10
years to confirm no significant environmental effects or Undesirable Results may
occur and to protect critical resources and groundwater quality;

 
·  
All Project wells that are abandoned shall be destroyed in manner consistent
with all applicable state and local regulations and industry standards;

 
·  
Injection wells or other mitigation to address saline water migration shall
continue unless and until stable groundwater flow gradients from the wellfield
toward the Dry Lake playas are restored such that the saline-freshwater boundary
can be maintained naturally at 6,000’ (or less);

 
·  
The Project as proposed and approved is a 50-year project.  Any proposal to pump
water after Year 50 will require new discretionary approvals and subsequent
environmental review.  Post-closure groundwater pumping by the Project, if
approved, would be expected to be limited to average rates at or less than the
rate of recharge and as necessary to avoid Undesirable Results;

 
·  
The provisions and mitigation obligations under this Management Plan will remain
in effect and run concurrently with the term of the Closure Plan; and

 
·  
To ensure that the Closure Plan can be fully implemented, FVMWC will establish
and maintain an escrow account or other equivalent financial assurances
mechanism for post-closure operations.

 
Under this Management Plan, FVMWC will collect data and review and analyze
groundwater levels, water quality information, air quality, and other monitoring
data, as well as prepare the annual reports for review by TRP and approval by
the County.  One purpose of the annual reports is to identify any actions that
may be taken to ensure that any decline in groundwater levels would recover to
levels necessary to protect critical resources and avoid Undesirable Results
during or after the post-operational phases of the Project.
 
CHAPTER 8
PROJECT OVERSIGHT, MANAGEMENT, AND ENFORCEMENT
 
8.1  
Technical Review Panel

 
An integral part of this Management Plan involves regular and ongoing review of
data collected during the term of the Project.  The understanding and analysis
of the data will require technical expertise.  For this reason, a Technical
Review Panel (TRP) will be organized for the purpose of data review and
analysis, report preparation, and advising the parties on technical aspects of
the Project as set forth in Chapter 8.  TRP Operating Procedures will be
developed by the parties before the TRP is constituted to aid the TRP in
fulfilling its roles under this Management Plan.
 
8.1.1 Members
 
The TRP shall consist of one technical representative appointed by the SMWD and
one technical representative appointed by the County.  Each of these individual
appointments shall be in the discretion of the SMWD and the County,
respectively.  A third technical representative shall be jointly selected by the
technical representatives from SMWD and the County, subject to review and
approval by the County and SMWD.  All three members of the TRP shall possess
professional technical qualifications appropriate to the tasks of the TRP (e.g.,
state certifications in engineering, hydrology, or geology) and must have a
minimum of 10 years professional experience working in the groundwater
field.  In the event the County and SMWD representatives cannot agree on the
designation of the third representative, they may petition the San Bernardino
Superior Court for the appointment of the third technical representative.
 
8.1.2 Responsibilities
 
The TRP is responsible for critical review and analysis of protocols for
monitoring (including quality assurance and quality control) and methods of data
collection and processing; data analysis, the rate of decline in the groundwater
elevations; groundwater levels and quality; and the Project’s potential to cause
Undesirable Results.  The TRP may make recommendations to SMWD and/or the County
or SMWD and/or the County may request recommendations from the TRP on additional
monitoring, mitigation, and modification to Project operations as set forth in
Chapter 8.
 
As discussed above in Chapter 6, the TRP shall be responsible for data review
and analysis along with advising SMWD and the County with respect to FVMWC’s
assessment of any triggering of an action criterion, corrective measures
proposed or adopted, and any proposed refinements to the Management
Plan.  Determinations and recommendations from the TRP are to be provided to
SMWD and the County for final oversight decisions.  Whenever there are differing
views among the TRP, those views will be provided, and the views of all members
of the TRP shall be considered.
 
The TRP shall coordinate with FVMWC to review and monitor Project data and
conditions in the northern Bristol/Cadiz Sub-Basin, as well as in the larger
watershed area and adjacent region, including all information set forth for
monitoring and reporting pursuant to Chapter 9 below, and shall issue
recommendations to the County concerning monitoring and reporting efforts for
the Project.  The TRP may also undertake or cause to be made studies which may
assist in determining the following: (i) status and trends in the progressive
decline in groundwater levels and freshwater storage below the “floor”
established in this Management Plan; (ii) the progressive decline in groundwater
levels and freshwater storage at a rate greater than the established rate in
this Management Plan; (iii) land subsidence; (iv) the progressive migration of
hyper-saline water from beneath the Cadiz or Bristol Dry Lakes toward the
Project wellsites; (v) increases in air quality particulate matter; (vi) loss of
surface vegetation; or (vii) decreases in spring flows.  FVMWC shall have the
preliminary responsibility for collecting, collating, and verifying the data
required under the monitoring program, and shall present the results thereof in
annual monitoring reports provided to the TRP.  FVMWC shall also make all raw
data available to the TRP via an electronic network (e.g., a web page or FTP
site within 90 days of its collection) or other appropriate means to enable
regular updates on Project operation and management activities and to allow the
TRP to verify the data and any results therefrom.
 
The TRP shall also review and comment to the County on annual reports developed
by FVMWC as provided for in Chapter 9 below.
 
TRP’s costs will be borne by FVMWC, including those of the technical
representatives, provided that annual costs do not exceed $60,000 per year,
escalated by 2 percent per year.  Special reports recommended or prepared by the
TRP may necessitate additional funding if so ordered by the County or SMWD or
accepted by FVMWC.
 
8.1.3 TRP Convening, Determinations, and Reporting
 
As discussed above in Chapter 6, the TRP shall convene as necessary to review
and advise the County with respect to any monitoring data or other assessments
provided by FVMWC concerning the triggering of action criterion and any
associated impacts to a critical resource, corrective measures adopted, and any
proposed refinements to the Management Plan.  The TRP shall also convene at
least once every year to discuss and take action with respect to its other
responsibilities set forth in Chapter 8.  Convening of the TRP may occur by
face-to-face meetings, telephone conferencing, or video conferencing.
 
The TRP shall designate one of its members as the Chair and this position shall
shift among the members annually such that each member shall be the Chair every
third year.  The Chair shall take minutes of all convening meetings of the TRP,
which shall be submitted to the County Representative and the SMWD
Representative within 10 days of the TRP convening.  The minutes shall also be
submitted to the General Manager of SMWD within ten days of the TRP convening in
order to facilitate SMWD’s monitoring of compliance with those mitigation
measures which correspond to provisions of the Management Plan.
 
Determinations and recommendations of the TRP shall require the affirmative
agreement of at least two of the TRP Members, and the Chair shall notify the
County Representative and SMWD’s Representative in writing within 10 days of any
determination by the TRP.  In the event a determination or recommendation does
not reach a consensus, the views and opinions of the dissenting member shall
also be submitted.
 
8.2  
Oversight and Enforcement by The County

 
The MOU and this Management Plan provide for the County to exercise oversight
and enforcement of the Management Plan subject to the dispute resolution process
referenced in Section 8.3, below.  The County exercises its management authority
over County groundwater resources through its Desert Groundwater Management
Ordinance (Ordinance).  Through the MOU and Management Plan, the County is
responsible for ensuring that the Project is operated to avoid Overdraft15 and
Undesirable Results as set forth in the MOU.  The County must separately fulfill
its duties as a Responsible Agency under CEQA to ensure compliance with those
measures in the MMRP that are within the County’s jurisdiction.
 
The County Representative (Chief Executive Officer) will consider written
reports submitted by the TRP and will review actions taken or recommended by
FVMWC and the TRP.  The County, in its sole determination, will issue any final
determination of whether FVMWC’s assessment of the triggering of action criteria
and recommended responsive actions are appropriate based on all available
technical data and are otherwise consistent with the EIR and its MMRP, the MOU,
and the County Ordinance.  If the County determines that FVMWC’s assessment or
recommended responsive actions are not appropriate, the County may order FVMWC
to take alternative corrective actions as set forth in Chapter 6, above.  If it
is concluded by the County that corrective action or alternative corrective
action is necessary, the County will provide notice of its determination and any
administrative order in writing to FVMWC, SMWD, and to each member of the
TRP.  FVMWC shall, within a time period reasonable to the applicable
circumstances, comply with the determination and instructions set forth in
SMWD’s or the County’s written administrative order.  The County in its
administrative order may specify the time period that it deems reasonable for
FVMWC to implement any corrective actions under the given circumstances.  With
the exception of enforcement actions concerning the threat of immediate or
irreparable injury, including actions necessary to avoid Overdraft or
Undesirable Results, the County’s written determinations and administrative
orders will be subject to the dispute resolution provisions of the MOU as
referenced in Section 8.3.  Likewise, certain administrative actions are subject
to direct judicial review, as set forth in Paragraph 8 of the MOU.
 
Because compliance with the Management Plan is a condition of SMWD’s approval of
the Project, SMWD in its discretion, will also consider the findings and actions
taken or recommended by FVMWC and the TRP, and will exercise its own independent
judgment concerning whether the triggering of the action criterion is
attributable to Project operations, whether the triggering of the action
criterion involves a potential adverse impact or Undesirable Result, and to
determine the appropriate corrective measure(s) necessary to avoid or mitigate
the potential adverse impact or Undesirable Result.  If SMWD determines that
appropriate corrective measure(s) are necessary to avoid or mitigate the
potential adverse impact or Undesirable Result, but the County does not, SMWD
will independently impose those corrective measures it determines necessary to
avoid adverse impacts to critical resources or Undesirable Results, provided
that independent enforcement by SMWD shall be subject to the same procedural
requirements and remedies applicable as if the County were enforcing the
Management Plan, including the dispute resolution procedure in Section 8.3.
 
Nothing in this process is intended to alter or supersede SMWD’s responsibility,
as the lead agency for the Project, to enforce, as a condition of Project
approval, the implementation of all adopted mitigation measures, including those
measures which correspond to provisions of the Management Plan.
 
8.3  
Dispute Resolution

 
The County, SMWD, FVMWC, and Cadiz will exercise good faith and reasonable
efforts to implement the Management Plan and to make any required determinations
and resolve any issues, claims, or disputes that arise under the oversight and
enforcement of the Management Plan, including without limitations matters
concerning implementation and funding, the triggering of action criterion
pertaining to critical resources, corrective measures, proposed refinements to
action criteria or corrective measures, development and approval of the Closure
Plan provided for in Chapter 7, edits to and completion of the reports provided
for in Chapter 9, and any necessary actions to enforce the provisions of this
Management Plan.  As set forth in the MOU, in the event a dispute arises between
the County, SMWD, FVMWC, and/or Cadiz relating to an action taken by FVMWC or a
decision or determination concerning the County’s and SMWD’s management and
enforcement responsibility under this Management Plan, the parties shall first
attempt in good faith to resolve the dispute through informal means.  In the
event that such efforts are unsuccessful, any party may invoke the dispute
resolution provisions set forth in Paragraph 8 of the MOU except where dispute
resolution is excused due to the threat of immediate or irreparable injury (see
MOU and Section 8.2, above).
 
CHAPTER 9
MONITORING AND REPORTING
 
9.1  
Project Data Monitoring

 
Monitoring is essential to making informed decisions regarding Project
operations.  FVMWC will be responsible for preparation of the annual reports
beginning one year after agreements for delivery of Project water are entered
into or commencement of Project construction, whichever occurs first.  Five Year
Reports shall be prepared beginning 5 years from commencement of Project
construction.  The annual and 5 Year Reports will be prepared by a California
Professional Geologist, Certified Hydrogeologist, or Professional Engineer with
a minimum of 10 years professional experience in groundwater.
 
 
9.2  
Project Reports

 
9.2.1 Annual Reports
 
Each year during the operational and post-operational periods of the Project, an
annual report shall be prepared by FVMWC that shall include a summary,
interpretation, and analysis of all Project data obtained through the monitoring
described in Chapters 5 and 6, above.  The report shall also include any
requested or suggested changes in the monitoring proposed to occur in successive
years.  In addition to the components required under Section 2.5.1 of the County
Guidelines for Preparation of a Groundwater Management Plan (June 2000), annual
monitoring reports will include the following components:
 
·  
Summary of precipitation from climate stations;

 
·  
Baseline groundwater level and water quality conditions (as referenced in the
EIR).  Presentation of baseline conditions will include groundwater level
elevation contours, water quality contours, and a figure showing the results of
the initial land survey;

 
·  
Tables summarizing annual groundwater production for each Project extraction
well and cumulative extraction from the Project;

 
·  
Tables summarizing depth to static water level and groundwater elevation
measurements for all observation wells;

 
·  
Report on Bonanza, Whiskey and Vontrigger Springs, including visual observations
such as starting and ending points of observed ponded or flowing water,
estimated depth of ponded water and flow rate of flowing water, conductivity, pH
and temperature of water, any colorations of water, and general type and extent
of vegetation;

 
·  
Hydrographs for all production and observation wells;

 
·  
Groundwater elevation contours;

 
·  
Summary and results of surface vegetation monitoring;

 
·  
Tables summarizing water quality analyses for the observation wells;

 
·  
Results of land subsidence monitoring surveys and any changes relative to
baseline;

 
·  
Summary tables of any data collected from wells owned by neighboring landowners
in proximity to the Project area (provided that permission was granted for such
data collection);

 
·  
Summary of Project developments, such as changes in storage or extraction
operations or construction of new production wells;

 
·  
Discussion of Project storage and extraction operations, and trends in
groundwater levels and groundwater quality as compared to the baseline
conditions;

 
·  
Updated groundwater flow, transport and variable density model results;

 
·  
Tables summarizing changes in frequency and severity of dust mobilization
recorded on Bristol and Cadiz Dry Lakes and analysis correlating dust emissions
with wind speed and direction, groundwater levels underlying the Dry Lakebeds
and soil surface chemistry;

 
·  
Tables and figures (wind roses) summarizing wind data from regional
meteorological towers addressing wind speed and direction, and stability
frequency distributions.  This data shall be collected during the operation
phase of the Project, and may be extended if required by the County to address
the post-operational (closure) period;

 
·  
Summary of FVMWC and TRP assessments, proposed refinements to the Management
Plan, and corrective measures.

 
9.2.2 Five-Year Reports
 
As discussed in Chapters 2 and 4 above, it is anticipated that as the Project
proceeds, new data and analysis as well as any new Project operational
considerations will be used to refine the calibration of the Project’s various
water resources models.  It is also appropriate to periodically report on
observed trends in data from the monitoring features and on predictions of
future trends.  Thus, a “Five-Year Report” shall be prepared 5 years from
commencement of construction, and on every five-year anniversary thereafter.  In
addition to the report components required under Section 2.5.2 of the County’s
Guidelines for Preparation of a Groundwater Monitoring Report, the Five-Year
Report shall report on the following matters in addition to the contents of
previous annual reports:
 
·  
Changes to the number or locations of monitoring features;

 
·  
Changes in monitoring frequency;

 
·  
Changes in monitoring technology;

 
·  
Refinements in the action criteria for critical resources;

 
·  
Refinements in the models;

 
·  
Modifications of this Management Plan;

 
·  
Summary of total Project storage and extraction operations;

 
·  
Documentation of any trends in groundwater levels evident from the monitoring
data;

 
·  
Hydrogeologic analysis and interpretation of all Project storage and extraction
operations during the previous five-year period;

 
·  
Hydrogeologic analysis and interpretation of all water level elevation, water
quality, and land survey data collected during the previous five-year period;

 
·  
Results of refined model output from the INFIL3.0 (or updated) model, saturated
groundwater flow and solute transport models, the variable density groundwater
flow model and the solute transport model;

 
·  
Detailed evaluation of impacts (if any) of Project operations on surface or
groundwater resources;

 
·  
Proposed refinements to the Management Plan to address any identified gaps or
inadequacies in the monitoring regimes or operational data;

 
·  
Summary of projections and trends associated with groundwater elevations and
description of any Project operations designed to prevent declines in static
groundwater levels in excess of the designated floor and projected rates of
decline both during the operation and post-operational phases of the Project;

 
·  
Documentation of any trends in water quality measurements or migration in the
saline boundary evident from the monitoring data;

 
·  
Aquifer specific contours of the most recent static groundwater level elevations
and groundwater level elevation changes over the previous 5 years;

 
·  
Documentation of any complaints or possible impacts to wells owned by
neighboring landowners recorded for the period;

 
·  
Tables summarizing changes in frequency and magnitude (to the extent that can be
determined from the data) of dust mobilization recorded on Bristol and Cadiz Dry
Lakes, and analysis correlating wind-mobilized particulate matter with wind
speed and direction, groundwater levels underlying the Dry Lakebeds, and soil
moisture on the lakebed surfaces;

 
·  
Summary and trends of regional wind and air quality data with conclusions for
potential for Project-mobilized lakebed dust to be transported throughout the
Mojave Desert region; and

 
·  
Once the draft Closure Plan is developed on or before Year 25 of operations,
recommended revisions to the Closure Plan.

 
All Five-Year Reports will include electronic data files and model input and
output files.  The annual reports will be available to agencies, organizations,
interest groups, and the general public upon written notification to the
County.  All Five-Year Reports shall be distributed to the lead and responsible
agencies and made available to the public electronically.
 
9.2.3 Report Preparation Process
 
The draft reports and supporting data as provided for in this chapter shall be
prepared by FVMWC and submitted to the TRP, General Manager of SMWD, and the
County Representative on or before April 1 of each year for Annual Reports, and
on or before December 31 for Five-Year Reports.  Annual reports prepared for any
continuing agricultural operations by Cadiz shall also be provided.  The TRP
shall then review the report and determine whether any recommended edits or
additions are appropriate, which it shall provide to the County Representative,
FVMWC, and the General Manager of SMWD within 45 days of receipt from FVMWC.
 
Within 60 days of receipt of the TRP’s recommendation, the County Representative
shall then consider the report and any recommended edits or additions by the
TRP, and determine whether the report is complete or requires revisions or
additions.  If complete, the County shall accept and file the report as complete
and provide written notice of its determination to FVMWC, SMWD, and the TRP.  If
questions arise and revisions are required, however, FVMWC shall submit a
revised report to the TRP, the General Manager of SMWD, and the County
Representative within 45 days of notice of the County Representative’s request
for revisions or clarifications.  If, upon receipt of the revised report,
questions or disputes over the content of the report remain, any party may
either meet and confer on a mutual resolution of the final report or invoke the
Dispute Resolution provisions in Section 8.3 of this Management Plan.

 
Table 5-1


Critical Resource Area
Feature No.
Monitoring Features
No.
Pre-Operational Monitoring Frequency
Operational Monitoring Frequency
Post-Operational Monitoring Frequency
Extraction
Water Level
Water Quality
Other Monitoring
Water Level
Water Quality
Other Monitoring
Water Level
Water Quality
Other Monitoring
Springs
1
Springs, Monitoring
Existing
3
Quarterly
Quarterly
Quarterly, Visual Observations and Flow at 3 Springs
Quarterly
Quarterly
Quarterly, Visual Observations and Flow at 3 Springs
Annual
Annual
Annual, Visual Observations and Flow  3 Springs
 
Aquifer System
2
Observation Wells
(16 total)
Existing
12
Monthly
4 Quarterly,
8 Annually
-
Monthly for First 3 Months of Cycle, then Semi-Annually
Annually
-
Annually
Triannually
-
Existing
2
Continuous
Annually
-
-
Annually
-
Annually
Triannually
-
New
2
Monthly
Quarterly
-
Monthly for First 3 Months of Cycle, then Semi-Annually
Annually
-
Annually
Triannually
-
3
Project Area Well Clusters - Saturated Zone Only
(1 x 3 well cluster + 2 x 2 well cluster = 2 existing and 3x2 new well cluster
for 5 total Clusters)
Existing
5 wells
Continuous
Quarterly
-
Continuous
Semi-Annually
-
Continuous (Until No Longer Deemed Necessary)
Annually
-
New
6 wells
Continuous
Quarterly
-
Continuous
Semi-Annually
 
Continuous (Until No Long Deemed Necessary)
-Annually
-
4
Production Wells
(34 total)
Existing
5
Depth to Water Upon Completion
Sample after completion
-
Continuous
Composite Quarterly
Summarize Data Monthly
Annually
-
-
New
29
Depth to Water Upon Completion
Sample after completion
-
Continuous
Composite Quarterly
Summarize Data Monthly
Annually
-
-
5
Land Surface
Elevation Surveys
(20 total)
New Benchmark
23
-
-
Annually, reduce if warranted
-
-
Annually, reduce if warranted
-
-
Annually, reduce if warranted
InSAR (New)
2/yr
(If Warranted)
-
-
Once
-
-
Every 5 years
-
-
Twice at 5-year interval
6
Extensometer
(3 total)
New
3
-
-
Establish baseline
-
-
Records Daily
-
-
Summarize data annually
Aquifer System
7
Flowmeter Surveys
(5 total)
New
5
-
One Time
One Time
-
-
-
-
-
-
Bristol and Cadiz Dry Lakes
8
Bristol Dry Lake Well Clusters
(2 per Cluster x 3 total Clusters)
New
3 clusters
6 wells
Continuous
Quarterly
-
Continuous
Semi-Annually
-
Continuous (until no longer deemed necessary)
Annually as necessary
-
9
Cadiz Dry Lake Well Clusters
(2 per Cluster x 3 total Clusters)
New
3 clusters
6 wells
Continuous
Quarterly
-
Continuous
Semi-Annually
-
Continuous (until no longer deemed necessary)
Annually as necessary
-
 
10
Gamma / EM Logs
(up to 6 total)
New
6
-
-
One Time
-
-
-
-
-
-
Other (Regional)
11
Weather Stations
(4 total)
Existing
3
-
-
Records Daily
-
-
Records Daily
-
-
-
Cadiz Field Office
1
-
-
Records Hourly
-
-
Records Hourly
-
-
-
Air Quality
12
Nephelometers
New
4
-
-
Hourly
-
-
Hourly
-
-
-
                           
NOTES:
                         
a - See Table 5-2 for details of monitoring features.
b - Monitoring frequencies pertain to the initial monitoring period of each
program operational phase.  Monitoring frequency may be increased or decreased
based on the initial monitoring results.




Table 5-2


Critical
Resource
Area
Feature No.
Feature
Type
When
Monitored
Name
State
Well
Number
Location Coordinates
Monitoring Protocol
   
Water
Level
Water Quality
Other Monitoring
Springs in the Mojave National Preserve and BLM Wilderness Area
1
Springs, Monitoring
Pre-Operational
Operational
Post-Operational
Bonanza Spring
NA
34° 41' 08" N
115° 24' 20" W
-
-
See Sections 5.1 and 6.1
Springs, Monitoring
Pre-Operational
Operational
Post-Operational
Whiskey Spring
NA
34° 59' 52" N
115° 26' 59" W
-
-
See Sections 5.1 and 6.1
Springs, Monitoring
Pre-Operational
Operational
Post-Operational
Vontrigger Spring
NA
35° 03' 20" N
115° 08' 52" W
-
-
See Sections 5.1 and 6.1
Aquifer System
2
Observation Well
Pre-Operational
Operational
Post-Operational
Dormitory
5N/14E-5F1
34° 32' 38" N
115° 31' 57" W
Transducer, See Sections 5.2 and 6.3
See Appendices B, C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
6/15-1
6N/15E-01H
34° 38' 23" N
115° 21' 22" W
Transducer, See Sections 5.2 and 6.4
See Appendices B, C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
6/15-29
6N/15E-29P1
34° 34' 20" N
115° 26' 04" W
Transducer, See Sections 5.2 and 6.4
See Appendices B, C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
SCE-11
4N/14E-13J1
34° 25' 51 N
115° 27' 25" W
Transducer, See Sections 5.2 and 6.5
See Appendices B, C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
CI-3
5N/14E-24D2
34° 30' 40" N
115° 28' 01" W
Transducer, See Sections 5.2 and 6.6
See Appendices B, C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
Archer Siding #1
4N/15E-24E1
34° 25' 11" N
115° 21' 57" W
Manual,
See Appendix B
See Appendices C & D
-
Aquifer System
2
Observation Well
Pre-Operational
Operational
Post-Operational
Essex
8N/17E-31
34° 43' 49" N
115° 14' 53" W
Manual,
See Appendix B
See Appendices C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
Fenner
8N/17E-2
34° 48' 59" N
115° 10' 40" W
Manual,
See Appendix B
See Appendices C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
Goffs
10N/18E-26
34° 54' 57" N
115° 03' 44" W
Manual,
See Appendix B
See Appendices C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
Labor Camp
5N14E-16H1
34° 31' 22" N
115° 30' 46" W
Transducer, See Sections 5.2 and 6.6
See Appendices B, C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
SCE-5
5N/14E-32N1
34° 28' 17" N
115° 32' 37" W
Manual,
See Appendix B
See Appendices C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
SCE-10
5N/14E-34Q1
34° 28' 22" N
115° 29' 59" W
Manual,
See Appendix B
See Appendices C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
SCE-17
5N/14E-29B1
34° 29' 54" N
115° 31' 58" W
Manual,
See Appendix B
See Appendices C & D
-
   
Observation Well
Pre-Operational
Operational
Post-Operational
SCE-18
5N/13E-11R1
34° 26' 37" N
115° 34' 59" W
Manual,
See Appendix B
See Appendices C & D
-
Aquifer System
2
Observation Well
Pre-Operational
Operational
Post-Operational
Danby-1
5N/13E-11R1
34° 26' 37" N
115° 34' 59" W
Manual,
See Appendix B
See Appendices C & D
-
Observation Well
Pre-Operational
Operational
Post-Operational
Piute-1
TBD
34° 57' 22" N
114° 48' 16 W
Manual,
See Appendix B
See Appendices C & D
-
3
Project Area               Well
Cluster-                Groundwater                  (3 well Cluster)
Pre-Operational
Operational
Post-Operational
MW-7a
MW-7
TW-1
TBD
34° 31' 39" N
115° 26' 55" W
Transducer, See Sections 5.3 and 6.4
See Appendices C & D
Monitor Alluvium/Carbonates/Bedrock
Project Area               Well
Cluster-                Groundwater                  (2 well Cluster)
Pre-Operational
Operational
Post-Operational
TW-2MW
TW-2
TBD
34° 31' 13" N
115° 26' 57" W
Transducer, See Sections 5.3 and 6.4
See Appendices C & D
Monitor Alluvium//Bedrock
Project Area               Well
Cluster-                Groundwater                  (2 well Cluster)
Pre-Operational
Operational
Post-Operational
New Cluster Well
TBD
TBD
Transducer, See Sections 5.3 and 6.4
See Appendices C & D
Monitor Alluvium//Bedrock
Project Area               Well
Cluster-                Groundwater                  (2 well Cluster)
Pre-Operational
Operational
Post-Operational
New Cluster Well
TBD
TBD
Transducer, See Sections 5.3 and 6.4
See Appendices C & D
Monitor Alluvium/Bedrock
Project Area               Well
Cluster-                Groundwater                  (2 well Cluster)
Pre-Operational
Operational
Post-Operational
New Cluster Well
TBD
TBD
Transducer, See Sections 5.3 and 6.4
See Appendices C & D
Monitor Alluvium/Bedrock
4
 
Operational
28
5N/14E-28Q1
34° 31' 05" N
115° 29' 59" W
-
-
See Section 5.4
 
Operational
 
27N
5N/14E-27B1
34° 29' 54" N
115° 29' 59" W
-
-
See Section 5.4
 
Operational
27S
5N/14E-27Q1
34° 28' 14" N
115° 29' 59" W
-
-
See Section 5.4
Project Area Aquifer
4
 
Operational
21S
5N/14E-21P1
34° 30' 08" N
115° 31' 12" W
-
-
See Section 5.4
 
Operational
33
5N/14E-33K1
34° 28' 32" N
115° 31' 07" W
-
-
See Section 5.4
New Production Wells
(29 total)
Operational
TBD
(see Figure 5-2)
TBD
TBD
-
-
See Section 5.4
5
Benchmark Stations
(23 total)
Pre-Operational
Operational
Post-Operational
TBD
NA
Figure 5-2
-
-
See Sections
5.5 and 6.3
InSAR
(2 per year)
Pre-Operational
Operational
Post-Operational
NA
NA
NA
-
-
See Sections
5.5 and 6.3
6
Extensometer
(3 total)
Pre-Operational
Operational
Post-Operational
TBD
NA
Figure 5-2
-
-
See Sections
5.5 and 6.3
7
Flowmeter Surveys
(5 total)
Pre-Operational
TBD
TBD
TBD
-
-
See Section
5.7
Bristol and Cadiz Dry Lakes
8
Bristol Dry Lake Well Clusterb
Pre-Operational
Operational
Post-Operational
TBD
TBD
Figure 5-2
Transducer, See Sections 5.8, 5.9, 6.4 and 6.5
See Appendices C & D
-
Bristol Dry Lake Well Clusterb
Pre-Operational
 
Operational
 
Post-Operational
TBD
TBD
Figure 5-2
Transducer, See Sections 5.8, 5.9, 6.4 and 6.5
See Appendices C & D
-
Bristol Dry Lake Well Clusterc
Pre-Operational
Operational
Post-Operational
TBD
TBD
Figure 5-2
Transducer, See Sections 5.8, 5.9, 6.4 and 6.5
See Appendices C & D
-
9
Cadiz Dry Lake Well Clusterd
Pre-Operational
Operational
Post-Operational
TBD
TBD
Figure 5-2
Transducer, See Sections 5.8, 5.9, 6.4 and 6.5
See Appendices C & D
-
Cadiz Dry Lake Well Clusterd
Pre-Operational
Operational
Post-Operational
TBD
TBD
Figure 5-2
Transducer, See Sections 5.8, 5.9, 6.4 and 6.5
See Appendices C & D
-
Cadiz Dry Lake Well Clustere
Pre-Operational
Operational
Post-Operational
TBD
TBD
Figure 5-2
Transducer, See Sections 5.8, 5.9, 6.4 and 6.5
See Appendices C & D
-
10
Gamma/EM Logs
(up to 6 total)
Pre-Operational
TBD
TBD
TBD
-
-
See Section
5.10
Other (Basin-wide)
11
Weather Station
Pre-Operational
Operational
Post-Operational
Amboy
NA
34° 31' 52" N
115° 41' 42" W
-
-
See Section
5.11
Weather Station
Pre-Operational
Operational
Post-Operational
Mitchell Caverns
NA
34° 56' 06" N
115° 30' 58" W
-
-
See Section
5.11
Weather Station
Pre-Operational
Operational
Fenner Gap
NA
34° 30' 57" N
115° 27' 45" W
-
-
See Section
5.11
Weather Station
Pre-Operational
Operational
Post-Operational
Cadiz Field Office (CIMIS Station)
NA
34° 30' 49" N
115° 30' 39" W
-
-
See Section
5.11
Air Quality
12
Nephelometers
Pre-Operational
Operational
Post-Operational
TBD
NA
TBD
-
-
See Section
5.12
Vegetation
13
Vegetation Monitoring
Pre-operation
Operational
Post-Operational
NA
NA
Wellfields and Surrounding Bristol and Cadiz Playas
-
-
See Section 5.13
NOTES:
                 
a - Location coordinates to be verified in the field during initial
Pre-Operational activity.
   
b - Two new well clusters to be installed at eastern margin of Bristol Dry Lake
(see Figure 5-1).
   
c - One new well cluster to be installed on Bristol Dry Lake (see Figure 5-1).
   
d - Two new well clusters to be installed north of Cadiz Dry Lake (see Figure
5-1).
e- One new well cluster to be installed on Cadiz Dry Lake (see Figure 5-1).
   
Also see Table 5-1 for details of proposed monitoring features and frequencies.
             






Table 6-1
Cadiz Groundwater Conservation Recovery and Storage Project
             
Summary of Action Criteria, Impacts and Corrective Measures
             
Potential
Impact
Method of Measurement
Triggers
(Action Criteria)
"Close Watch"
Measures
Corrective
Measures
         
Third-Party Wells
Groundwater observation wells; voluntary third-party well monitoring
A decline of static water levels of more than twenty (20) feet from pre-Project
static water levels or to a degree in which the reduction in static water levels
results in an inability to meet existing production of any third-party well
drawing water from the northern Bristol/Cadiz Sub-Basin or elsewhere in the
Fenner Watershed
 
Receipt of a written complaint by from one or more well owner(s) regarding
documented decreased groundwater production yield, degraded water quality, or
increased pumping costs submitted by neighboring landowners or the salt mining
operators on the Bristol and Cadiz Dry Lakes
Investigation to determine if caused by Project operations, and significance of
impact
 
Provision of substitute water to impacted party
Continued provision of substitute water supplies
 
Deepen or otherwise improve the efficiency of the impacted well(s)
 
Blend impacted well water with another local source
 
Construct replacement well(s)
 
Compensation
 
Enter into a mitigation agreement
 
Modification of Project wellfield operations
Land subsidence
Benchmark stations; InSAR; extensometers
Land surface elevation decline of greater than 0.3 ft when compared to baseline
conditions
 
A declining trend which if continued would be of a magnitude within ten years
which impacts existing infrastructure in the Project area.  The magnitude for
railroad tracks is more one inch vertically over 62 feet linearly along the
existing railroad tracks
 
Determine if elevation changes were directly attributable to Project operations
 
Conduct ground surveys to look for evidence of differential compaction
 
 
 
Repair damaged structures
 
Enter into a mitigation agreement
 
 
Modification of Project wellfield operations to arrest subsidence
 
A land surface elevation decline greater than predicted by fifty percent over
Sensitivity Scenario 1 when compared to baseline conditions to trigger
comprehensive review
Comprehensive review includes examination of effects of subsidence on permanent
overdraft
Modification of Project wellfield operations to arrest subsidence
Induced flow of lower-quality water from Bristol and Cadiz Dry Lakes
Groundwater observation wells and cluster wells at Dry Lakes; cluster wells and
sentinel wells between Dry Lakes and well-field
TDS concentration changes in excess of 600 mg/L at cluster wells located within
a distance of 6,000 feet from pre-Project locations of the interface
Determine if concentration changes are directly attributable to Project
operations
 
Determine saline-freshwater interface is expected to migrate more than 6,000
feet within ten years
 
Install additional observation wells to further assess saline water migration
Compensation
 
Installation of injection and/or extraction well(s) to maintain
saline-freshwater interface within its 6,000-foot limit
 
Modification of Project operations to maintain beneficial use
Brine resources underlying Bristol and Cadiz Dry Lakes
Groundwater observation wells and cluster wells at Dry Lakes
Changes in brine water levels of greater than 50 percent above water column of
the brine company’s pump intake in comparison to pre-operational static levels
in cluster wells at the margins of the Dry Lakes
 
Receipt of a written complaint from salt mining company
Determine if brine water level changes are directly attributable to Project
operations
Compensation
 
Installation of injection and/or extraction well(s)
Enter into a mitigation agreement
 
Modification of Project operations to maintain beneficial use
Adjacent groundwater basins
Groundwater
observation wells
No action criteria necessary; verification monitoring only
None
None
Springs
Visual observation and manual flow measurements  and spring characteristics
annually of bonanza, whiskey, and Vontrigger springs and groundwater levels
measurements in observation wells
Reduction in average annual or seasonal flow or degradation in characteristics
at Bonanza Spring as correlated to precipitation
Determine if reduction in flow or degradation in characteristics is attributable
to Project operations
Modification of Project operations to re-establish baseline flow and spring
characteristics
Air quality
Groundwater observation wells (cluster wells at Dry Lakes), open-air
nephelometers
 
Soil testing
Changes in air quality that exceed baseline conditions by 5 percent
 
Changes in soil conditions showing degradation of soil structure
Determine if change is air quality or soil structure is attributable to Project
operations
Modification of Project operations to re-establish baseline air quality levels
Management of groundwater drawdown
Well monitoring within 2-mile radius of center of Project wellfield
Lowering of groundwater level in Project wellfield area below management “floor”
None
Modification of Project operations to avoid drawdown below management “floor.”
Vegetation
Visual observation and correlation with groundwater levels
Reduction in the extent or character of Project area baseline vegetation
None
Modification of Project operations to re-establish baseline vegetation



__________________________________________________________


1  This Management Plan shall not become final or effective until approved by
the Santa Margarita Water District and the County of San Bernardino Board of
Supervisors.
 
2  Actual total pumping would vary depending on Project participant supply
needs.  The maximum extraction rate in any given year would be limited to 75,000
afy with the long-term average of up to 50,000 afy as measured over a rolling
10-year period.
 
3  SMWD has prepared an Environmental Impact Report (EIR) that evaluates the
potential for the Project to result in significant impacts to the environment
pursuant to Public Resources Code section 21000 et seq.  While certain of the
mitigation measures recommended in the EIR mirror the corrective measures
contained in the Management Plan, the use of the phrase “significant adverse
impacts to critical resources” is specific to the Management Plan and is not a
reference to a determination by SMWD of a significant impact to the environment
pursuant to CEQA.
 
4 “Undesirable Results” means any of the following: (i) the progressive decline
in groundwater levels and freshwater storage below the “floor” established in
this Management Plan; (ii) the progressive decline in groundwater levels and
freshwater storage at a rate greater than the established rate in this
Management Plan where the decline signifies a threat of other physical impacts
enumerated including (a) land subsidence, (b) the progressive migration of
hyper-saline water from beneath the Cadiz or Bristol Dry Lakes toward the
Project well sites; (c) increases in air quality particulate matter; (vi) loss
of surface vegetation; or (d) decreases in spring flows.
 
5 The option agreements for the Project participants contemplate that the
Project participants may elect to extend the term of the Project beyond the
50-year term.  If such an election were made, new purchase agreements would be
required and full environmental review would be developed prior to consideration
and potential approval of an extended term, which would include the development
of a new management plan.  The new plan would be subject to discretionary review
by the County under its Desert Groundwater Management Ordinance and pursuant to
any surviving provisions of the MOU and Chapter 7 of this Management Plan.

6 As explained in Chapter 2 of this Management Plan, technical analysis to date
concludes that there is no hydrogeologic connection between groundwater that
would be extracted by the Project, and groundwater supplies to the northeast
within watersheds that are tributary to the Colorado River.  Nonetheless, this
Management Plan proposes the monitoring of groundwater levels in the adjacent
Piute Watershed, which is tributary to the Colorado River.


7 This Groundwater Management Plan has been prepared to satisfy the County’s
Guidelines for Preparation of a Groundwater Monitoring Plan, which were last
revised in June 2000.  This Groundwater Management Plan, for example, includes
methods and procedures to measure groundwater production, groundwater levels,
water quality, and potential land subsidence (see County Guidelines for
Preparation of a Groundwater Monitoring Plan, § 1.1).

8 Net water savings is derived from subtracting depletion of storage and amount
of freshwater storage impaired by migration of saline water from the reduction
of evaporative losses.  The 100-year time frame assumes no Project pumping
during years 51 through 100.  Calculations of projected conservation benefits
are reduced if pumping is expected to occur during years 51 through 100.
 
9 The Project is intended to pump an average of 50,000 AFY for 50 years.  The
Sensitivity Scenarios, however, were used to evaluate potential environmental
impacts of the Project under CEQA and are not an authorization of any specific
operating scenario that would cause Overdraft or Undesirable Results as the
terms are defined in this Management Plan.  This Management Plan in some
respects involves stricter operating parameters as a precaution against
Overdraft and Undesirable Results.
 
10 County Guidelines for Preparation of a Groundwater Monitoring Plan, § 2.0.
 
11 HydroBio, Fugitive Dust and Effects from Changing Water Table at Bristol and
Cadiz Playas, San Bernardino, California, August 30, 2011, pg. i
 
12 HydroBio, Fugitive Dust and Effects from Changing Water Table at Bristol and
Cadiz Playas, San Bernardino, California, August 30, 2011, pg. 6
 
13 “Project operations” in this Chapter 6 shall include groundwater pumping
attributed solely to this Project or to the combined operations of this Project
and the Cadiz Agricultural Program.
 
14 See, for example, the spring monitoring described by the Desert Research
Institute in Spring Inventory and Monitoring Protocols (Conference Proceedings,
Spring-fed Wetlands: Important Scientific and Cultural Resources of the
Intermountain Region, 2002, http://www.wetlands.dri.edu ).
 
15 “Overdraft” means the condition of a groundwater supply in which the average
annual amount of water withdrawn by pumping exceeds (i) the average annual
amount of water replenishing the aquifer in any ten-year period, and (ii)
groundwater that may be available as Temporary Surplus. MOU p. 3 ¶ 2(g).
